    





--------------------------------------------------------------------------------

CREDIT AGREEMENT
BY AND AMONG
OIL‑DRI CORPORATION OF AMERICA,
THE GUARANTORS FROM TIME TO TIME PARTIES HERETO,
AND
BMO HARRIS BANK N.A.
DATED AS OF JANUARY 27, 2006



--------------------------------------------------------------------------------





compiled credit agreement 4816-3173-6909 v.4.Annex A to Fifth Amendment
4838-0040-5379 v5.docx
1620467

--------------------------------------------------------------------------------






TABLE OF CONTENTS
SECTION
DESCRIPTION
PAGE


SECTION 1.
THE CREDITS
1


Section 1.1.
Revolving Credit
1


Section 1.2.
Manner and Disbursement of Loans
21


Section 1.3.
Letters of Credit
2


Section 1.4.
Guaranties from Domestic Subsidiaries
3


SECTION 2.
INTEREST ON LOANS AND CHANGE IN CIRCUMSTANCES
43


Section 2.1.
Interest Rate Options on Loans.
43


Section 2.2.
Minimum Amounts; Computation of Interest and Fees
65


Section 2.3.
Manner of Rate Selection
6


Section 2.4.
Change of Law
6


Section 2.5.
Unavailability of Deposits or Inability to Ascertain, or Inadequacy of, Adjusted
LIBOR
76


Section 2.6.
Taxes and Increased Costs
7


Section 2.7.
Funding Indemnity
8


Section 2.8.
Lending Branch
98


Section 2.9.
Discretion of Bank as to Manner of Funding
98


SECTION 3.
FEES, PREPAYMENTS, PORTIONS, TERMINATIONS, EXTENSIONS, APPLICATIONS AND CAPITAL
ADEQUACY
9


Section 3.1.
Fees
9


Section 3.2.
Voluntary Prepayments
109


Section 3.3.
Mandatory Prepayment
109


Section 3.3A.
Mandatory Prepayment-Foreign Currency
10


Section 3.4.
Terminations
10


Section 3.5.
Place and Application of Payments
1110


Section 3.6.
Notations.
11


Section 3.7.
Change in Capital Adequacy Requirements
11


SECTION 4.
DEFINITIONS; INTERPRETATION
1211


Section 4.1.
Definitions
1211


Section 4.2.
Interpretation
2324


SECTION 5.
REPRESENTATIONS AND WARRANTIES
2324


Section 5.1.
Organization and Qualification
24


Section 5.2.
Subsidiaries
24


Section 5.3.
Corporate Authority and Validity of Obligations
2425


Section 5.4.
Use of Proceeds; Margin Stock
25


Section 5.5.
Financial Reports
25


Section 5.6.
No Material Adverse Change
2526


Section 5.7.
Full Disclosure
2526


Section 5.8.
Good Title
26


Section 5.9.
Litigation and Other Controversies
26





‑i‑

--------------------------------------------------------------------------------





Section 5.10.
Taxes
26


Section 5.11.
Approvals
2627


Section 5.12.
Affiliate Transactions
2627


Section 5.13.
Investment Company; Public Utility Holding Company
26 27


Section 5.14.
ERISA
27


Section 5.15.
Compliance with Laws
27


Section 5.16.
Other Agreements
27


Section 5.17.
No Default
2728


Section 5.18.
Sanctions; Anti-Money Laundering Laws and Anti-Corruption Laws
28


SECTION 6.
CONDITIONS PRECEDENT
2728


Section 6.1.
All Advances.
2728


Section 6.2.
Initial Advance
2829


SECTION 7.
COVENANTS
2930


Section 7.1.
Maintenance of Business
2930


Section 7.2.
Maintenance of Properties
2930


Section 7.3.
Taxes and Assessments
2930


Section 7.4.
Insurance
2930


Section 7.5.
Financial Reports
30


Section 7.6.
Inspection
3132


Section 7.7.
Indebtedness for Borrowed Money
3132


Section 7.8.
Liens
3233


Section 7.9.
Investments, Loans, Advances and Guaranties
3334


Section 7.10.
Mergers, Consolidations and Sales
35


Section 7.11.
Maintenance of Subsidiaries
3536


Section 7.12.
ERISA
3536


Section 7.13.
Compliance with Laws
36


Section 7.14.
Burdensome Contracts With Affiliates
3637


Section 7.15.
Change in the Nature of Business
3637


Section 7.16.
Formation of Subsidiaries
3637


Section 7.17.
Financial Covenants
3637


Section 7.18.
Compliance with Anti-Corruption Laws, Anti-Money Laundering Laws and Sanctions
37


SECTION 8.
EVENTS OF DEFAULT AND REMEDIES
3738


Section 8.1.
Events of Default.
3738


Section 8.2.
Non‑Bankruptcy Defaults
3840


Section 8.3.
Bankruptcy Defaults
3940


SECTION 9.
THE GUARANTEES
3941


Section 9.1.
The Guarantees
3941


Section 9.2.
Guarantee Unconditional
4041


Section 9.3.
Discharge Only Upon Payment in Full; Reinstatement in Certain Circumstances
4142


Section 9.4.
Subrogation
4142





‑ii‑

--------------------------------------------------------------------------------





Section 9.5.
Waivers
4142


Section 9.6.
Limit on Recovery
4142


Section 9.7.
Stay of Acceleration
4143


Section 9.8.
Keepwell
4243


SECTION 10.
MISCELLANEOUS
4243


Section 10.1.
Holidays
4243


Section 10.2.
No Waiver, Cumulative Remedies
4243


Section 10.3.
Amendments, Etc
4243


Section 10.4.
Costs and Expenses
4244


Section 10.5.
Documentary Taxes
4344


Section 10.6.
Survival of Representations
4344


Section 10.7.
Survival of Indemnities
4344


Section 10.8.
Notices
4345


Section 10.9.
Construction
4445


Section 10.10.
Headings
4445


Section 10.11.
Severability of Provisions
4445


Section 10.12.
Counterparts
4445


Section 10.13.
Binding Nature, Governing Law, Etc
4446


Section 10.14.
Submission to Jurisdiction; Waiver of Jury Trial
4546


Section 10.15.
Patriot Act
46


Signature
4,647



        
Exhibit A    —    Revolving Note
Exhibit B    —    Compliance Certificate
Exhibit C    —    Guaranty
Schedule 5.2    —    Subsidiaries






‑iii‑

--------------------------------------------------------------------------------






OIL‑DRI CORPORATION OF AMERICA
CREDIT AGREEMENT
BMO Harris Bank N.A.
Chicago, Illinois
Ladies and Gentlemen:
The undersigned, Oil‑Dri Corporation of America, a Delaware corporation (the
“Company”), applies to you (the “Bank”) for your commitment, subject to the
terms and conditions hereof and on the basis of the representations and
warranties hereinafter set forth, to make a revolving credit (the “Revolving
Credit”) available to the Company, all as more fully hereinafter set forth.
SECTION 1.
THE CREDITS.

Section 1.1.    Revolving Credit. Subject to the terms and conditions hereof,
the Bank agrees to extend a Revolving Credit to the Company which may be availed
of by the Company from time to time during the period from and including the
date hereof to but not including the Termination Date, at which time the
commitment of the Bank to extend credit under the Revolving Credit shall expire.
The Revolving Credit may be utilized by the Company in the form of loans
(individually a “Loan” and collectively the “Loans”) and Letters of Credit,
provided that (a) the aggregate principal amount of Loans and Letters of Credit
outstanding at any one time shall not exceed $25,000,00045,000,000 (the
“Revolving Credit Commitment”, as such amount may be reduced pursuant to Section
3.4 hereof) and (b) as provided in Section 1.3(a), the aggregate amount of
Letters of Credit issued and outstanding hereunder shall not at any one time
exceed the U.S. Dollar Equivalent of $5,000,000.10,000,000. Each Loan shall be
in a minimum amount of $100,000 or such greater amount which is an integral
multiple of $25,000; provided, however, that Loans which bear interest with
reference to the Adjusted LIBOR or Offered Rate shall be in such greater amount
as is required by Section 2 hereof. The Loans shall be made against and
evidenced by a single promissory note of the Company in the form (with
appropriate insertions) attached hereto as Exhibit A (the “Note”) payable to the
order of the Bank in the principal amount of $25,000,000.45,000,000. The Note
shall be dated the date of issuance thereof and be expressed to bear interest as
set forth in Section 2 hereof. The Note, and all Loans evidenced thereby, shall
mature and be due and payable in full on the Termination Date. Without regard to
the principal amount of the Note stated on its face, the actual principal amount
at any time outstanding and owing by the Company on account of the Note shall be
the sum of all Loans made under this Section less all payments of principal
actually received by the Bank. During the period from and including the date
hereof to but not including the Termination Date, the Company may use the
Revolving Credit Commitment by





--------------------------------------------------------------------------------





borrowing, repaying and reborrowing Loans in whole or in part, all in accordance
with the terms and conditions of this Agreement.
The Company acknowledges that it is justly and truly indebted to the Bank on the
Present Loans in the principal amount of $0.00 plus accrued and unpaid interest
thereon. Upon satisfaction of the conditions precedent to effectiveness set
forth in Section 6 hereof, the Present Loans shall automatically, and without
further action on the part of either the Bank or the Company, become evidenced
by the Note and, to that extent, the Note is issued in renewal of, and evidences
the same indebtedness formerly evidenced by, the Prior Note, as well as
evidencing all additional Loans made pursuant hereto. All of the Present Loans
shall, for all purposes of this Agreement, be treated as though they constituted
Loans under this Agreement in an amount equal to the aggregate unpaid principal
balance of the Present Loans made on the date the conditions precedent to
effectiveness set forth in Section 6 hereof have been satisfied or duly waived
in writing by the Bank. Simultaneously with such satisfaction or waiver of such
conditions precedent, any commitment of the Bank under the Prior Credit
Agreement shall terminate and all accrued but unpaid interest on the Present
Loans and accrued but unpaid letter of credit and commitment fees shall be due
and payable.
Section 1.2.    Manner and Disbursement of Loans. The Company shall give written
or telephonic notice to the Bank (which notice shall be irrevocable once given
and, if given by telephone, shall be promptly confirmed in writing) by no later
than 11:00 a.m. (Chicago time) on the date the Company requests the Bank to make
a Loan hereunder; provided, however, that telephonic notice may only be given by
a Class Aan Authorized Representative. Each such notice shall specify (i) the
date of the Loan requested (which must be a Business Day) and (ii) and the
amount of such Loan. The Company agrees that the Bank may rely upon any written
or telephonic notice given by any person the Bank reasonably and in good faith
believes is an Authorized Representative without the necessity of independent
investigation and, in the event any earlier telephonic notice conflicts with the
later written confirmation, such notice shall govern if the Bank has acted in
reasonable reliance thereon. Subject to the provisions of Section 6 hereof, the
proceeds of each Loan shall be made available to the Company at the principal
office of the Bank in Chicago, Illinois, in immediately available funds. Each
Loan shall initially constitute part of the Base Rate Portion except to the
extent the Company has otherwise timely elected as provided in Section 2 hereof.
Section 1.3.    Letters of Credit.
(a)    General Terms. Subject to the terms and conditions hereof, the Revolving
Credit Commitment may be availed of by the Company in the form of standby
letters of credit issued by the Bank for the account of the Company
(individually a “Letter of Credit” and collectively the


‑2‑

--------------------------------------------------------------------------------





“Letters of Credit”), provided that the aggregate amount of Letters of Credit
(including the Present Letters of Credit) issued and outstanding hereunder shall
not at any one time exceed the U.S. Dollar Equivalent of $5,000,000.10,000,000.
For purposes of this Agreement, a Letter of Credit shall be deemed outstanding
as of any time in an amount equal to the maximum amount which could be drawn
thereunder under any circumstances and over any period of time plus any
unreimbursed drawings then outstanding with respect thereto. If and to the
extent any Letter of Credit expires or otherwise terminates without having been
drawn upon, the availability under the Commitment shall to such extent be
reinstated. The parties acknowledge and agree that the Present Letters of Credit
shall each constitute a “Letter of Credit” herein for all purposes of this
Agreement to the same extent, and with the same force and effect as if such
Letter of Credit had been issued at the request of the Company hereunder. The
parties further acknowledge and agree that the Blue Mountain L/C is not a Letter
of Credit hereunder.
(b)    Term. Each Letter of Credit issued hereunder shall expire not later than
the earlier of (i) twelve (12) months from the date of issuance (or be
cancelable not later than twelve (12) months from the date of issuance and each
renewal) or (ii) 270 days after the Termination Date. On the Termination Date,
the Company hereby agrees to pay to the Bank without notice or demand an amount
equal to 103% of the Letters of Credit outstanding on such date (whether or not
the relevant Letters of Credit have been drawn upon) which amount shall be held
by the Bank as collateral security therefor ( and which cash collateral shall be
accompanied by such security documents as are then required by the Bank in its
reasonable discretion) or the Company shall provide a “back-up” letter of credit
in a face amount equal to 103% of the Letters of Credit outstanding on such date
and otherwise in form and substance, and issued by an issuer, satisfactory to
the Bank in its reasonable discretion, as security for the repayment of any
amounts owing with respect to the Letters of Credit.
(c)    General Characteristics. Each Letter of Credit issued hereunder shall be
payable in U.S. Dollars or an Available Foreign Currency, conform to the general
requirements of the Bank for the issuance of a standby letter of credit as to
form and substance, and be a letter of credit which the Bank may lawfully issue.
(d)    Applications. At the time the Company requests each Letter of Credit to
be issued (or prior to the first issuance of a Letter of Credit in the case of a
continuing application), the Company shall execute and deliver to the Bank an
application for such Letter of Credit in the form then customarily prescribed by
the Bank (individually an “Application” and collectively the “Applications”).
Subject to the other provisions of this subsection, the obligation of the
Company to reimburse the Bank for drawings under a Letter of Credit shall be
governed by the Application for such Letter of Credit. In the event a drawing is
paid on a Letter of Credit and the Company has not notified the Bank by 11:00
a.m. (Chicago time) on the date when such drawing is paid that the Company
intends to repay such reimbursement obligation with funds not borrowed under
this


‑3‑

--------------------------------------------------------------------------------





Agreement, the Company shall be deemed to have irrevocably requested a Loan
constituting a Base Rate Portion on such day in the amount of the reimbursement
obligation then due, in each case subject to Section 6.1 hereof (other than the
requirement that a Loan be in a certain minimum amount), which new Loan shall be
applied to pay the reimbursement obligation then due. Anything contained in the
Applications to the contrary notwithstanding, (i) in the event the Bank is not
reimbursed by the Company (whether out of the proceeds of such a Loan or
otherwise) for the amount the Bank pays on any amount drawn under a Letter of
Credit issued hereunder by 2:00 p.m. (Chicago time) on the date when such
drawing is paid, the obligation of the Company to reimburse the Bank for the
amount of such drawing paid shall bear interest (which the Company hereby
promises to pay on demand) from and after the date the drawing is paid until
payment in full thereof at the fluctuating rate per annum determined by adding
2% to the Base Rate as from time to time in effect (computed on the basis of a
year of 365 or 366 days, as the case may be, for the actual number of days
elapsed), (ii) the Company shall pay fees in connection with each Letter of
Credit as set forth in Section 3 hereof, and (iii) prior to the occurrence of an
Event of Default the Bank will not call for the funding of a Letter of Credit by
the Company prior to being presented with a drawing thereunder.
Section 1.4.    Guaranties from Domestic Subsidiaries . Payment of the
Obligations shall at all times be jointly and severally guaranteed by each
Domestic Subsidiary pursuant hereto or pursuant to a Guaranty issued by such
Domestic Subsidiary; provided, however, that no such guaranty shall be required
from any Domestic Subsidiary which is an Inactive Subsidiary. In the event any
Domestic Subsidiary is hereafter acquired or formed or any previously Inactive
Domestic Subsidiary ceases to be Inactive, the Company shall also cause such
Domestic Subsidiary to execute a Guaranty, together with such other instruments,
documents, certificates and opinions required by the Bank in connection
therewith.
SECTION 2.
INTEREST ON LOANS AND CHANGE IN CIRCUMSTANCES.

Section 2.1.    Interest Rate Options on Loans. (a) Subject to all of the terms
and conditions of this Section 2, portions of the principal indebtedness
evidenced by the Note (all of the indebtedness evidenced by the Note bearing
interest at the same rate for the same period of time being hereinafter referred
to as a “Portion”) shall bear interest with reference to the Base Rate (the
“Base Rate Portion”) or, at the option of the Company subject to the terms and
conditions hereof, with reference to an Adjusted LIBOR (“LIBOR Portions”) or
with reference to an Offered Rate (“Offered Rate Portions”), and Portions may be
converted from time to time from one basis to the other. All of the indebtedness
evidenced by the Note which is not part of a Fixed Rate Portion shall constitute
a single Base Rate Portion. All of the indebtedness evidenced by the Note which
bears interest with reference to a particular Adjusted LIBOR for a particular
Interest Period shall constitute a single LIBOR Portion. All of the indebtedness
evidenced by the Note which bears interest with reference


‑4‑

--------------------------------------------------------------------------------





to a particular Offered Rate for a particular Interest Period shall constitute a
single Offered Rate Portion. There shall not be more than ten (10) Fixed Rate
Portions applicable to the Note outstanding at any one time. Anything contained
herein to the contrary notwithstanding, the obligation of the Bank to create,
continue or effect by conversion any Fixed Rate Portion shall be conditioned
upon the fact that at the time no Default or Event of Default shall have
occurred and be continuing. The Company hereby promises to pay interest on each
Portion at the rates and times specified in this Section 2.
(b)    Base Rate Portion. The Base Rate Portion shall bear interest at the rate
per annum determined by adding the Applicable Margin to the Base Rate as in
effect from time to time, provided that if the Base Rate Portion or any part
thereof is not paid when due (whether by lapse of time, acceleration or
otherwise), or at the election of the Bank upon notice to the Company during the
existence of any other Event of Default, such Portion shall bear interest,
whether before or after judgment, until payment in full thereof at the rate per
annum determined by adding 2% to the interest rate which would otherwise be
applicable thereto from time to time. Interest on the Base Rate Portion shall be
payable quarter‑annually on the last day of each March, June, September and
December, in each year (commencing on the first such date occurring after the
date hereof) and at maturity of the Note and interest after maturity (whether by
lapse of time, acceleration or otherwise) shall be due and payable upon demand.
Any change in the interest rate on the Base Rate Portion resulting from a change
in the Base Rate shall be effective on the date of the relevant change in the
Base Rate.
(c)    LIBOR Portions. Each LIBOR Portion shall bear interest for each Interest
Period selected therefor at a rate per annum determined by adding the Applicable
Margin to the Adjusted LIBOR for such Interest Period, provided that if any
LIBOR Portion is not paid when due (whether by lapse of time, acceleration or
otherwise), or at the election of the Bank upon notice to the Company during the
existence of any other Event of Default, such Portion shall bear interest,
whether before or after judgment, until payment in full thereof through the end
of the Interest Period then applicable thereto at the rate per annum determined
by adding 2% to the interest rate which would otherwise be applicable thereto,
and effective at the end of such Interest Period such LIBOR Portion shall
automatically be converted into and added to the Base Rate Portion and shall
thereafter bear interest at the interest rate applicable to the Base Rate
Portion after default. Interest on each LIBOR Portion shall be due and payable
on the last day of each Interest Period applicable thereto and, with respect to
any Interest Period applicable to a LIBOR Portion in excess of three (3) months,
on the date occurring every three (3) months after the date such Interest Period
began and at the end of such Interest Period, and interest after maturity
(whether by lapse of time, acceleration or otherwise) shall be due and payable
upon demand. The Company shall notify the Bank on or before 11:00 a.m. (Chicago
time) on the third Business Day preceding the end of an Interest Period
applicable to a LIBOR Portion whether such LIBOR Portion is to continue as a
LIBOR Portion, in which event


‑5‑

--------------------------------------------------------------------------------





the Company shall notify the Bank of the new Interest Period selected therefor,
and in the event the Company shall fail to so notify the Bank, such LIBOR
Portion shall automatically be converted into and added to the Base Rate Portion
as of and on the last day of such Interest Period.
(d)    Offered Rate Portions. Each Offered Rate Portion shall bear interest for
the Interest Period selected therefor at the Offered Rate for such Interest
Period, provided that if such Offered Rate Portion is not paid when due (whether
by lapse of time, acceleration or otherwise), or at the election of the Bank
upon notice to the Company during the existence of any other Event of Default,
such Portion shall bear interest, whether before or after judgment, until
payment in full thereof through the end of the Interest Period then applicable
thereto at the rate per annum determined by adding 2% to the interest rate which
would otherwise be applicable thereto and effective at the end of such Interest
Period such Offered Rate Portion shall automatically be converted into and added
to the Base Rate Portion and shall thereafter bear interest at the interest rate
applicable to the Base Rate Portion after default. Interest on each Offered Rate
Portion shall be due and payable on the last day of each Interest Period
applicable thereto, and interest after maturity (whether by lapse of time,
acceleration or otherwise) shall be due and payable upon demand. The Company
shall notify the Bank by 11:00 a.m. (Chicago time) on the Business Day on which
the Company requests that any Offered Rate Portion be created or that any part
of the Base Rate Portion or any part of a LIBOR Portion be converted into an
Offered Rate Portion (each such notice to specify in each instance the amount
thereof and the Interest Period selected therefor). Upon receipt of notice from
the Bank of the Company’s request that an Offered Rate Portion be created or
effected by conversion, the Bank shall in its discretion quote an interest rate
to the Company at which the Bank would be willing to make the Offered Rate
Portion available to the Company for such Interest Period. The Company
understands and agrees that (i) the Bank has no obligation to quote Offered
Rates or to make any Offered Rate Portion available to the Company, (ii) that
the Bank may refuse to make any such Offered Rate Portion available to the
Company after receiving a request therefor from the Company and (iii) that any
such Offered Rate Portion made available to the Company shall be subject to such
other terms and conditions as are mutually agreed upon by the Company and the
Bank. If the Company accepts the Offered Rate so quoted by the Bank, then the
Company shall be irrevocably committed to take the Offered Rate Portion on the
date, in the amount and for the Interest Period requested by the Company and at
the Offered Rate quoted by the Bank. The Company acknowledges and agrees that
each interest rate quote is given for immediate acceptance, and if the Company
does not so immediately accept the Offered Rate quoted on the terms and
conditions specified by the Bank and in the amount and for the Interest Period
requested by the Company, the offer to make such Offered Rate Portion shall be
deemed immediately withdrawn and such Offered Rate Portion not created or
effected by conversion, as the case may be.
Section 2.2.    Minimum Amounts; Computation of Interest and Fees.


‑6‑

--------------------------------------------------------------------------------





(a)    Minimum Amounts. Each LIBOR Portion shall be in an amount equal to
$500,000 or such greater amount which is an integral multiple of $50,000. Each
Offered Rate Portion shall be in an amount equal to $500,000 or such greater
amount which is an integral multiple of $50,000.
(b)    Computation of Interest and Fees. All interest on each Fixed Rate Portion
and the Letter of Credit fees shall be computed on the basis of a year of 360
days for the actual number of days elapsed. All interest on the Base Rate
Portion and the commitment fee shall be computed on the basis of a year of 365
or 366 days, as the case may be, for the actual number of days elapsed.
Section 2.3.    Manner of Rate Selection. The Company shall notify the Bank by
(i) 11:00 a.m. (Chicago time) at least three (3) Business Days prior to the date
upon which the Company requests that any LIBOR Portion be created or that any
part of the Base Rate Portion or any part of an Offered Rate Portion be
converted into a LIBOR Portion (each such notice to specify in each instance the
amount thereof and the Interest Period selected therefor) and (ii) 11:00 a.m.
(Chicago time) at least one (1) Business Day prior to the date upon which the
Company requests that any Offered Rate Portion be created or that any part of
the Base Rate Portion or any part of a LIBOR Portion be converted into an
Offered Rate Portion (each such notice to specify in each instance the amount
thereof and the Interest Period selected therefor). If any request is made to
convert a Fixed Rate Portion into the Base Rate Portion, such conversion shall
only be made so as to become effective as of the last day of the Interest Period
applicable thereto. All requests for the creation, continuance and conversion of
Portions under this Agreement shall be irrevocable. Such requests may be written
or oral and the Bank is hereby authorized to honor telephonic requests for
creations, continuances and conversions received by it from any person the Bank
reasonably and in good faith believes to be a Class Aan Authorized
Representative without the need of independent investigation, the Company hereby
indemnifying the Bank from any liability or loss ensuing from so acting.
Section 2.4.    Change of Law. Notwithstanding any other provisions of this
Agreement or the Note, if at any time the Bank shall determine reasonably and in
good faith that any change in applicable laws, treaties or regulations or in the
interpretation thereof makes it unlawful for the Bank to create or continue to
maintain any Fixed Rate Portion, it shall promptly so notify the Company and the
obligation of the Bank to create, continue or maintain any such Fixed Rate
Portion under this Agreement shall be suspended until it is no longer unlawful
for the Bank to create, continue or maintain such Fixed Rate Portion. The
Company, on demand, shall, if the continued maintenance of any such Fixed Rate
Portion is unlawful, thereupon prepay the outstanding principal amount of the
affected Fixed Rate Portion, together with all interest accrued thereon and all
other amounts payable to the Bank with respect thereto under this Agreement;
provided, however, that the Company may elect to convert the principal amount of
the affected Fixed Rate Portion into the Base Rate Portion, subject to the terms
and conditions of this Agreement.


‑7‑

--------------------------------------------------------------------------------





Section 2.5.    Unavailability of Deposits or Inability to Ascertain, or
Inadequacy of, Adjusted LIBOR. Notwithstanding any other provision of this
Agreement or the Note, if prior to the commencement of any Interest Period, the
Bank shall determine reasonably and in good faith that deposits in the amount of
any LIBOR Portion scheduled to be outstanding during such Interest Period are
not readily available to the Bank in the interbank eurodollar market or, by
reason of circumstances affecting the interbank eurodollar market, adequate and
reasonable means do not exist for ascertaining Adjusted LIBOR or that LIBOR as
determined hereby will not adequately and fairly reflect the cost to the Bank of
funding any LIBOR Portion for such Interest Period or that the making or funding
of LIBOR Portions has become impracticable, then the Bank shall promptly give
notice thereof to the Company and the obligations of the Bank to create,
continue or effect by conversion any such LIBOR Portion in such amount and for
such Interest Period shall be suspended until deposits in such amount and for
the Interest Period selected by the Company shall again be readily available in
the interbank eurodollar market and adequate and reasonable means exist for
ascertaining Adjusted LIBOR.
Section 2.6.    Taxes and Increased Costs. With respect to any Fixed Rate
Portion, if the Bank shall determine in good faith that any change in any
applicable law, treaty, regulation or guideline (including, without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or any new
law, treaty, regulation or guideline, or any interpretation of any of the
foregoing by any governmental authority charged with the administration thereof
or any central bank or other fiscal, monetary or other authority having
jurisdiction over the Bank or its lending branch or the Fixed Rate Portions
contemplated by this Agreement (whether or not having the force of law), shall:
(i)    impose, increase, or deem applicable any reserve, special deposit or
similar requirement against assets held by, or deposits in or for the account
of, or loans by, or any other acquisition of funds or disbursements by, the Bank
which is not in any instance already accounted for in computing the interest
rate applicable to such Fixed Rate Portion;
(ii)    subject the Bank, any Fixed Rate Portion or the Note to the extent it
evidences such a Portion to any tax (including, without limitation, any United
States interest equalization tax or similar tax however named applicable to the
acquisition or holding of debt obligations and any interest or penalties with
respect thereto), duty, charge, stamp tax, fee, deduction or withholding in
respect of this Agreement, any Fixed Rate Portion or the Note to the extent it
evidences such a Portion, except such taxes as may be measured by the overall
net income or gross receipts of the Bank or its lending branches and imposed by
the jurisdiction, or any political subdivision or taxing authority thereof, in
which the Bank’s principal executive office or its lending branch is located;


‑8‑

--------------------------------------------------------------------------------





(iii)    change the basis of taxation of payments of principal and interest due
from the Company to the Bank hereunder or under the Note to the extent it
evidences any Fixed Rate Portion (other than by a change in taxation of the
overall net income or gross receipts of the Bank); or
(iv)    impose on the Bank any penalty with respect to the foregoing or any
other condition regarding this Agreement, its disbursement, any Fixed Rate
Portion or the Note to the extent it evidences any Fixed Rate Portion;
and the Bank shall determine reasonably and in good faith that the result of any
of the foregoing is to increase the cost (whether by incurring a cost or adding
to a cost) to the Bank of creating or maintaining any Fixed Rate Portion
hereunder or to reduce the amount of principal or interest received or
receivable by the Bank (without benefit of, or credit for, any prorations,
exemption, credits or other offsets available under any such laws, treaties,
regulations, guidelines or interpretations thereof), then the Company shall pay
on demand to the Bank from time to time as specified by the Bank such additional
amounts as are sufficient to compensate and indemnify it for such increased cost
or reduced amount. If the Bank makes such a claim for compensation, it shall
provide to the Company a certificate setting forth the computation of the
increased cost or reduced amount as a result of any event mentioned herein in
reasonable detail and such certificate shall be prima facie correct.
Section 2.7.    Funding Indemnity. In the event the Bank shall incur any loss,
cost or expense (including, without limitation, any loss (including loss of
profit), cost or expense incurred by reason of the liquidation or reemployment
of deposits or other funds acquired or contracted to be acquired by the Bank to
fund or maintain any Fixed Rate Portion or the relending or reinvesting of such
deposits or other funds or amounts paid or prepaid to the Bank) as a result of:
(a)    any payment of a Fixed Rate Portion on a date other than the last day of
the then applicable Interest Period for any reason, whether before or after
default, and whether or not such payment is required by any provisions of this
Agreement, but in any event excluding such a payment to the extent required by
Section 2.4 hereof; or
(b)    any failure by the Company to create, borrow, continue or effect by
conversion a Fixed Rate Portion on the date specified in a notice given pursuant
to this Agreement unless such failure results from the Bank’s inability or
unwillingness pursuant to Sections 2.4 or 2.5 hereof to create, continue or
effect by conversion such Fixed Rate Portions;


‑9‑

--------------------------------------------------------------------------------





then upon the demand of the Bank, the Company shall pay to the Bank such amount
as will reimburse the Bank for such loss, cost or expense. If the Bank requests
such a reimbursement, it shall provide to the Company a certificate setting
forth the computation of the loss, cost or expense giving rise to the request
for reimbursement in reasonable detail and such certificate shall be prima facie
correct.
Section 2.8.    Lending Branch. The Bank may, at its option, elect to make, fund
or maintain Portions of the Loans hereunder at such of its branches or offices
as the Bank may from time to time elect. To the extent reasonably possible, the
Bank shall designate an alternate branch or funding office with respect to the
Fixed Rate Portions to reduce any liability of the Company to the Bank under
Section 2.6 hereof or to avoid the unavailability of an interest rate option
under Section 2.5 hereof, so long as such designation is not otherwise
disadvantageous to the Bank.
Section 2.9.    Discretion of Bank as to Manner of Funding. Notwithstanding any
provision of this Agreement to the contrary, the Bank shall be entitled to fund
and maintain its funding of all or any part of the Note in any manner it sees
fit, it being understood, however, that for the purposes of this Agreement all
determinations hereunder (including, without limitation, determinations under
Sections 2.5, 2.6 and 2.7 hereof) shall be made as if the Bank had actually
funded and maintained each Fixed Rate Portion during each Interest Period
applicable thereto through the purchase of deposits in the interbank eurodollar
market in the amount of such Fixed Rate Portion, having a maturity corresponding
to such Interest Period, and, in the case of any LIBOR Portion, bearing an
interest rate equal to the LIBOR for such Interest Period.
SECTION 3.
FEES, PREPAYMENTS, PORTION, TERMINATIONS, EXTENSIONS, APPLICATIONS AND CAPITAL
ADEQUACY.

Section 3.1.    Fees.
(a)    Commitment Fees. For the period from and including the date hereofFifth
Amendment Effective Date to but not including the Termination Date, the Company
shall pay to the Bank a commitment fee at the rate per annum equal to the
Applicable Margin for the commitment fee as from time to time in effect on the
average daily unused portion of the Revolving Credit Commitment. Such commitment
fee shall be payable quarterly in arrears on the last day of each March, June,
September, and December in each year (commencing on the first such date
occurring after the date hereof) and on the Termination Date.
(b)    Letter of Credit Fees. For the period from and including the date
hereofFifth Amendment Effective Date to but not including the Termination Date,
the Company shall pay to the Bank a fee at a rate per annum equal to the
Applicable Margin for Letter of Credit fees in effect as of the time such fee is
payable, on the average daily outstanding amounts during the preceding


‑10‑

--------------------------------------------------------------------------------





quarter of the Letters of Credit which are standby letters of credit. Such
letter of credit fee shall be payable quarterly in arrears on the last day of
each March, June, September, and December in each year (commencing on the first
such date occurring after the date hereof) and on the Termination Date.
(c)    Letter of Credit Transaction Charges. In addition to the Letter of Credit
fee called for by Section 3.1(b) hereof, the Company further agrees to pay to
the Bank such issuing, processing and transaction fees and charges as the Bank
from time to time customarily imposes in connection with any issuance,
amendment, cancellation, negotiation, and/or payment of any Letter of Credit and
the drawings made thereunder.
(d)    Upfront Fee. The Company shall pay to the Bank on the date hereof an
upfront fee of $22,500, or 0.15% of the Revolving Credit Commitment.
Section 3.2.    Voluntary Prepayments. The Company shall have the privilege of
prepaying the Loans in whole or in part (but, if in part, then (i) if such Loan
or Loans constitutes part of the Base Rate Portion, in an amount not less than $
50,000, (ii) if such Loan or Loans constitutes part of a Fixed Rate Portion, in
an amount not less than $ 50,000, and (iii) in each case, in an amount such that
the minimum amount required for a Loan pursuant to Sections 1.1 and 2.2(a)
hereof remain outstanding) at any time upon prior notice to the Bank (such
notice if received subsequent to 11:00 a.m. (Chicago time) on a given day to be
treated as though received at the opening of business on the next Business Day)
by paying to the Bank the principal amount to be prepaid and (i) if such a
prepayment prepays the Note in full and is accompanied by the termination of the
Revolving Credit Commitment in whole, accrued interest thereon to the date of
prepayment, and (ii) in the case of any prepayment of a Fixed Rate Portion of
the Loans, accrued interest thereon to the date of prepayment plus any amounts
due the Bank under Section 2.7 hereof.
Section 3.3.    Mandatory Prepayment. If, within sixty (60) days after receiving
notice under Section 7.5(e) of a Change of Control Event, the Bank notifies the
Company that the Bank requires prepayment of the Obligations under the Loan
Documents, on the date set forth in such notice (which date shall be no earlier
than (x) thirty (30) days after such notice is given or (y) the day on which the
Company or any Subsidiary repays any other Consolidated Total Debt for Borrowed
Money aggregating $1,000,000 or more before its original scheduled due date or
(z) the occurrence of such Change of Control Event, whichever day is earlier),
the Company shall pay in full all Obligations then outstanding under the Loan
Documents, including the prepayment of the Letters of Credit in the manner
contemplated by Section 8.4 hereof, and the Revolving Credit Commitment shall
terminate in full.


‑11‑

--------------------------------------------------------------------------------





Section 3.3A.    Mandatory Prepayment-Foreign Currency. If at any time the sum
of the Loans and the U.S. Dollar Equivalent of all Letters of Credit then
outstanding shall be in excess of the Revolving Credit Commitment, the Company
shall immediately upon demand pay over the amount of the excess to the Bank as
and for a mandatory prepayment of the Obligations under the Loan Documents, with
each such prepayment first to be applied to the Loans until paid in full with
any remaining balance to be held by the Bank as collateral security for the
Obligations owing under the Loan Documents with respect to the Letters of
Credit.
Section 3.4.    Terminations. The Company shall have the right at any time and
from time to time, upon three (3) Business Days’ prior notice to the Bank, to
terminate without premium or penalty and in whole or in part (but if in part,
then in an amount not less than $500,000) the Revolving Credit Commitment,
provided that the Revolving Credit Commitment may not be reduced to an amount
less than the aggregate principal amount of the Loans and Letters of Credit then
outstanding. Partial terminations of the Revolving Credit Commitment hereunder
shall not reduce the maximum amount of Letters of Credit permitted under Section
1.3(a) hereof unless and until the Revolving Credit Commitment has been reduced
to an amount less than $5,000,000,10,000,000, in which event such maximum amount
of Letters of Credit shall be equal to the Revolving Credit Commitment. Any
termination of the Revolving Credit Commitment pursuant to this Section may not
be reinstated.
Section 3.5.    Place and Application of Payments. All payments of principal,
interest, fees and all other Obligations payable hereunder and under the other
Loan Documents shall be made to the Bank at its office at 111 West Monroe
Street, Chicago, Illinois (or at such other place as the Bank may specify) no
later than 2:00 p.m. (Chicago time) on the date any such payment is due and
payable. Payments received by the Bank after 2:00 p.m. (Chicago time) shall be
deemed received as of the opening of business on the next Business Day. All such
payments shall be made in lawful money of the United States of America, in
immediately available funds at the place of payment, without setoff or
counterclaim and without reduction for, any and all present or future taxes,
levies, imposts, duties, fees, charges, deductions, withholdings, restrictions
and conditions of any nature imposed by any government or any political
subdivision or taxing authority thereof (but excluding any taxes imposed on or
measured by the net income or gross receipts of the Bank). Unless the Company
otherwise directs, except during the continuance of any Event of Default,
principal payments shall be first applied to the Base Rate Portion of the Note
until payment in full thereof, with any balance applied to the Fixed Rate
Portions of the Note in the order in which their Interest Periods expire. All
payments on any Note (whether voluntary or required) shall be accompanied by any
amount due the Bank under Section 2.7 hereof, but no acceptance of such a
payment without requiring payment of amounts due under Section 2.7 shall
preclude a later demand by the Bank for any amount due it under Section 2.7 in
respect of such payment. Any amount paid or prepaid on the Note may, subject to
all of the terms and conditions hereof, be borrowed, repaid and borrowed again.


‑12‑

--------------------------------------------------------------------------------





Section 3.6.    Notations. All Loans made against the Note, the status of all
amounts evidenced by the Note as constituting part of the Base Rate Portion or a
LIBOR Portion or an Offered Rate Portion, and in the case of any Fixed Rate
Portion, the rates of interest and Interest Periods applicable thereto shall be
recorded by the Bank on its books and records or, at its option in any instance,
endorsed on a schedule to the Note and the unpaid principal balance and status,
rates and Interest Periods so recorded or endorsed by the Bank shall be evidence
in any court or other proceeding brought to enforce the Note of the principal
amount remaining unpaid thereon, the status of the Loans evidenced thereby and
the interest rates and Interest Periods applicable thereto; provided that the
failure of the Bank to record any of the foregoing shall not limit or otherwise
affect the obligation of the Company to repay the principal amount of such Note
together with accrued interest thereon. Prior to any negotiation of the Note,
the Bank shall record on a schedule thereto the status of all amounts evidenced
thereby as constituting part of the Base Rate Portion or a LIBOR Portion or an
Offered Rate Portion, and in the case of any Fixed Rate Portion, the rates of
interest and the Interest Periods applicable thereto.
Section 3.7.    Change in Capital Adequacy Requirements. If the Bank shall
determine that the adoption after the date hereof of any applicable law, rule or
regulation regarding capital adequacy of banks generally, or any change in any
existing law, rule or regulation, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by the Bank (or any of its branches) with any request or directive regarding
capital adequacy of banks generally (whether or not having the force of law) of
any such authority, central bank or comparable agency, has or would have the
effect of reducing the rate of return on the Revolving Credit or on the Bank’s
capital as a consequence of its obligations hereunder with respect to the
Revolving Credit to a level below that which the Bank could have achieved but
for such adoption, change or compliance (taking into consideration the Bank’s
policies with respect to liquidity and capital adequacy) by an amount deemed by
the Bank to be material, then from time to time, within fifteen (15) days after
demand by the Bank, the Company shall pay to the Bank such additional amount or
amounts reasonably determined by the Bank as will compensate the Bank for such
reduction.
SECTION 4.
DEFINITIONS; INTERPRETATION.

Section 4.1.    Definitions. The following terms when used herein shall have the
following meanings:
“Acquisition” means (i) the acquisition of all or any substantial part of the
assets, property or business of any other Person, or (ii) any acquisition of a
majority of the common stock or other equity securities of any Person.


‑13‑

--------------------------------------------------------------------------------





“Adjusted LIBOR” means a rate per annum determined by the Bank in accordance
with the following formula:
Adjusted LIBOR =     LIBOR
100%‑Reserve Percentage
“Reserve Percentage” means the maximum reserve percentage, expressed as a
decimal, at which reserves (including, without limitation, any emergency,
marginal, special, and supplemental reserves) are imposed by the Board of
Governors of the Federal Reserve System (or any successor) on “eurocurrency
liabilities”, as defined in such Board’s Regulation D (or any successor
thereto), subject to any amendments of such reserve requirement by such Board or
its successor, taking into account any transitional adjustments thereto. For
purposes of this definition, the relevant Portions of the Loans shall be deemed
to be “eurocurrency liabilities” as defined in Regulation D (or any successor
thereto) without benefit or credit for any prorations, exemptions or offsets
under Regulation D. (or any successor thereto). The Reserve Percentage shall be
adjusted automatically on and as of the effective date of any change in any such
reserve percentage. “LIBOR” means, for each Interest Period, (a) the LIBOR Index
Rate for such Interest Period, if such rate is available, and (b) if the LIBOR
Index Rate cannot be determined, the arithmetic average of the rates of interest
per annum (rounded upward, if necessary, to the nearest 1/100th of 1%) at which
deposits in U.S. Dollars in immediately available funds are offered to the Bank
at 11:00 a.m. (London, England time) 2 Business Days before the beginning of
such Interest Period by 3 or more major banks in the interbank eurodollar market
selected by the Bank for a period equal to such Interest Period and in an amount
equal or comparable to the applicable LIBOR Portion scheduled to be outstanding
from the Bank during such Interest Period; provided that in no event shall
“LIBOR” be less than 0.00%. “LIBOR Index Rate” means, for any Interest Period,
the rate per annum (rounded upwards, if necessary, to the next higher one
hundred‑thousandth of a percentage point) for deposits in U.S. Dollars for a
period equal to such Interest Period, which appears on the LIBOR01 Pageas
reported on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the Bank from
time to time) as of 11:00 a.m. (London, England time) on the day 2 Business Days
before the commencement of such Interest Period. “LIBOR01 Page” means the
display designated as “LIBOR01 Page” on the Reuters Service (or such other page
as may replace the LIBOR01 Page on that service or such other service as may be
nominated by the British Bankers’ Association as the information vendor for the
purpose of displaying British Bankers’ Association Interest Settlement Rates for
U.S. Dollar depositssuch day (or, if such day is not a Business Day, on the
immediately preceding Business Day). Each determination of LIBOR made by the
Bank shall be conclusive and binding absent manifest error.
“Affiliate” means any Person directly or indirectly controlling or controlled
by, or under direct or indirect common control with, another Person. A Person
shall be deemed to control another


‑14‑

--------------------------------------------------------------------------------





Person for purposes of this definition if such Person possesses, directly or
indirectly, the power to direct, or cause the direction of, the management and
policies of the other Person, whether through the ownership of voting
securities, common directors, trustees or officers, by contract or otherwise.
“Aggregate Cumulative Amount” means, as of any time, (a) with respect to Net
Income, the sum of the amounts (with one separate amount to be computed for each
Defaulting Insignificant Subsidiary and such amounts then added together to
produce such sum) equal (for each such Defaulting Insignificant Subsidiary) to
the Net Income attributable to such Defaulting Insignificant Subsidiary for the
fiscal year of the Company immediately preceding the fiscal year in which such
Defaulting Insignificant Subsidiary first became a Defaulting Insignificant
Subsidiary and (b) with respect to Consolidated Total Assets, the sum of the
amounts (with one separate amount to be computed for each Defaulting
Insignificant Subsidiary and such amounts then added together to produce such
sum) equal (for each such Defaulting Insignificant Subsidiary) to the
Consolidated Total Assets attributable to such Defaulting Insignificant
Subsidiary as of the close of the fiscal year of the Company immediately
preceding the fiscal year in which such Defaulting Insignificant Subsidiary
first became a Defaulting Insignificant Subsidiary.
“Agreement” means this Credit Agreement, as the same may be amended, modified or
restated from time to time in accordance with the terms hereof.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.
“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules applicable to the
Company or its Subsidiaries related to terrorism financing or money laundering,
including any applicable provision of the Patriot Act.
“Applicable Margin” means, with respect to the Base Rate Portion, LIBOR
Portions, the commitment fee payable under Section 3.1(a) hereof and the letter
of credit fee payable under Section 3.1(b) hereof shall mean the rate specified
for such Obligation below, subject to quarterly adjustment as hereinafter
provided:
When Following Status Exists For any Margin Determination Date
Applicable Margin For Base Rate Portion is:
Applicable Margin For LIBOR Portions is:
Applicable Margin For Commitment Fee is:
Applicable Margin For Letter of Credit Fee is:
Level I Status
0.00.25%
1/1/2025
0.200.25%
1/1/2025
Level II Status
0.00.50%
1.251.50%
0.200.25%
1.251.50%
Level III Status
0.00.75%
1.501.75%
0.200.25%
1.501.75%



‑15‑

--------------------------------------------------------------------------------





provided, however, that all of the foregoing is subject to the following:
(i)    the initial Applicable Margin in effect from December __, 2011,the Fifth
Amendment Effective Date through the first Margin Determination Date following
the Fifth Amendment Effective Date shall be the Applicable Margin for Level III
Status;
(ii)    on or before the date that is five (5) Business Days after the latest
date by which the Company is required to deliver a Compliance Certificate to the
Bank pursuant to Section 7.5 hereof for each fiscal quarter of the Company (such
date that is five (5) Business Days after the latest date by which the Company
is required to deliver a Compliance Certificate to the Bank for the relevant
fiscal quarter being herein referred to as the “Margin Determination Date” for
such fiscal quarter) (commencing with the first fiscal quarter ending after the
date hereof), the Bank shall determine whether Level I Status, Level II Status
or Level III Status exists as of the close of the applicable quarterly
accounting period, based upon the Compliance Certificate and financial
statements delivered to the Bank under Section 7.5 hereof for such accounting
period, and shall promptly notify the Company of such determination and of any
change in the Applicable Margin resulting therefrom. Any such change in the
Applicable Margin shall be effective as of the related Margin Determination
Date, with such new Applicable Margin to continue in effect (subject to interim
adjustment in the events and with the effects set forth in the immediately
following clause (iii)) until the next Margin Determination Date;
(iii)    if the Company has not delivered a Compliance Certificate by the date
such Compliance Certificate is required to be delivered under Section 7.5 hereof
for a given Margin Determination Date (a “Late Compliance Certificate”), the
Applicable Margin shall be the Applicable Margin for Level III Status unless and
until a Compliance Certificate is delivered for the next Margin Determination
Date; provided, however, that if the Company subsequently delivers the Late
Compliance Certificate before such next Margin Determination Date, the
Applicable Margin shall be established by such Late Compliance Certificate,
shall take effect from the date of such late delivery and shall remain effective
until such next Margin Determination Date; and
(iv)    if and so long as any Event of Default has occurred and is continuing
hereunder, notwithstanding anything herein to the contrary, the Applicable
Margin shall be the Applicable Margin for Level III Status.
“Application” is defined in Section 1.4 hereof.


‑16‑

--------------------------------------------------------------------------------





“Authorized Representative” means those persons shown on the list of officers
provided by the Company pursuant to Section 6.2(a) hereof and so designated on
such list, or on any update of any such list provided by the Company to the
Bank, or any further or different officer of the Company so named and designated
by any Authorized Representative of the Company in a written notice to the Bank.
“Available Foreign Currency” means any currency that is freely convertible to
U.S. Dollars and is readily available to, and approved by, the Bank.
“Bank” is defined in the introductory paragraph hereof.
“Bank Products” means each and any of the following bank products and services
provided to the Company or any Guarantor by the Bank or any of its Affiliates:
(a) credit cards or charge cards for commercial customers (including, without
limitation, commercial credit cards and purchasing cards), (b) stored value
cards, and (c) depository, cash management, and treasury management services
(including, without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).
“Bank Product Obligations” of the Company or any Guarantor means any and all of
their respective obligations, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Bank Products.
“Base Rate” means, for any day, the rate per annum equal to the greatest of: (a)
the rate of interest announced or otherwise established by the Bank from time to
time as its prime commercial rate as in effect on such day, with any change in
the Base Rate resulting from a change in said prime commercial rate to be
effective as of the date of the relevant change in said prime commercial rate
(it being acknowledged and agreed that such rate may not be the Bank’s best or
lowest rate), (b) the sum of (i) the rate determined by the Bank to be the
average (rounded upward, if necessary, to the next higher 1/100 of 1%) of the
rates per annum quoted to the Bank at approximately 10:00 a.m. (Chicago time)
(or as soon thereafter as is practicable) on such day (or, if such day is not a
Business Day, on the immediately preceding Business Day) by two or more Federal
funds brokers selected by the Bank for sale to the Bank at face value of Federal
funds in the secondary market in an amount equal or comparable to the principal
amount for which such rate is being determined, plus (ii) 1/2 of 1%, and (c) the
LIBOR Quoted Rate for such day plus 1.00%. As used herein, the term “LIBOR
Quoted Rate” means, for any day, the rate per annum equal to the quotient of (i)
the rate per annum (rounded upwards, if necessary, to the next higher one
hundred‑thousandth of a percentage point) for deposits in U.S. Dollars for a
one-month interest period which appears on the LIBOR01 Pageas reported on the
applicable Bloomberg screen page (or such other commercially


‑17‑

--------------------------------------------------------------------------------





available source providing such quotations as may be designated by the Bank from
time to time) as of 11:00 a.m. (London, England time) on such day (or, if such
day is not a Business Day, on the immediately preceding Business Day) divided by
(ii) one (1) minus the Reserve Percentage.; provided that in no event shall the
“LIBOR Quoted Rate” be less than 0.0%.
“Base Rate Portion” is defined in Section 2.1(a) hereof.
“Blue Mountain L/C” means that certain standby letter of credit issued by the
Bank to The First National Bank of Chicago dated November 11, 1988 in the
original face amount of $2,634,590, as the same may from time to time be
modified or amended.
“Business Day” means any day other than a Saturday or Sunday on which the Bank
is not authorized or required to close in Chicago, Illinois and, when used with
respect to LIBOR Portions, a day on which the Bank is also dealing in United
States Dollar deposits in London, England and Nassau, Bahamas.
“Capital Lease” means any lease of Property which in accordance with GAAP is
required to be capitalized on the balance sheet of the lessee. At the option of
the Company upon notice to the Bank, notwithstanding any changes in GAAP, any
lease of the Company or its Subsidiaries that would be characterized as an
operating lease under GAAP as in effect on the Fifth Amendment Effective Date
(whether such lease is entered into before or after the Fifth Amendment
Effective Date) shall not constitute a Capital Lease (and shall continue to be
characterized as an operating lease) under this Agreement as a result of such
changes in GAAP.
“Capitalized Lease Obligation” means the amount of the liability shown on the
balance sheet of any Person in respect of a Capital Lease as determined in
accordance with GAAP.
“Change of Control Event” means at any time:
(i)    any person or group of persons (within the meaning of Section 13 or 14 of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), but in any
event excluding the Jaffee Group and any other holders of the Class B Common
Stock of the Company as of the date of this Agreement) shall have acquired
beneficial ownership (within the meaning of Rule 13d‑3 promulgated by the SEC
under the Exchange Act) of 30% or more in voting power of the outstanding Voting
Stock of the Company; or
(ii)    during any period of twenty‑four consecutive months beginning after the
date of this Agreement, individuals who at the beginning of such period
constitute the Board of Directors of the Company (the “Board”) and any new
director (other than a director designated by a person who has entered into an
agreement with the Company to effect a


‑18‑

--------------------------------------------------------------------------------





transaction described in clause (i) of this Change of Control Event definition
or a transaction that would constitute an Event of Default under Section 7.12
hereof) whose election or nomination for election was approved by a vote of at
least two‑thirds of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved cease for any reason to constitute a majority of the
Board.
“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Company” is defined in the introductory paragraph hereof.
“Consolidated Capital Expenditures” means, for any period, capital expenditures
(as defined and classified in accordance with GAAP) during such period by the
Company and its Subsidiaries on a consolidated basis.
“Consolidated Debt” means, at any time the same is to be determined, the sum
(but without duplication) of (a) all Indebtedness for Borrowed Money of the
Company and its Subsidiaries at such time, and (b) all Indebtedness for Borrowed
Money of any other Person which is directly or indirectly guaranteed by the
Company or any of its Subsidiaries or which the Company or any of its
Subsidiaries has agreed (contingently or otherwise) to purchase or otherwise
acquire or in respect of which the Company or any of its Subsidiaries has
otherwise assured a creditor against loss.
“Consolidated EBITDA” means, with reference to any period, Net Income for such
period plus all amounts deducted in arriving at such Net Income amount in
respect of (i) Interest Expense for such period, plus (ii) federal, state and
local income taxes for such period, plus (iii) all amounts properly charged for
depreciation of fixed assets and amortization of intangible assets during such
period on the books of the Company and its Subsidiaries.
“Consolidated EBITR” means, with reference to any period, Net Income for such
period plus (A) all amounts deducted in arriving at such Net Income amount in
respect of (i) Interest Expense for such period, plus (ii) federal, state and
local income taxes for such period, plus (iii) the lease and rental expense of
the Company and its Subsidiaries for such period, minus (B) all amounts included
in arriving at such Net Income amount in respect of (i) interest income for such
period, plus (ii) gains on sales of fixed assets for such period.


‑19‑

--------------------------------------------------------------------------------





“Consolidated Fixed Charges” means, with reference to any period, Interest
Expense for such period, plus lease and rental expense of the Company and its
Subsidiaries for such period, minus interest income of the Company and its
Subsidiaries for such period.
“Consolidated Net Worth” means, at any time the same is to be determined, the
total shareholders’ equity (including capital stock, additional paid‑in capital
and retained earnings after deducting treasury stock, but excluding minority
interests in Subsidiaries) which would appear on the balance sheet of the
Company and its Subsidiaries determined on a consolidated basis in accordance
with GAAP.
“Consolidated Total Assets” means, at any time the same is to be determined, the
aggregate of all assets of the Company and its Subsidiaries at such time as
computed on a consolidated basis in accordance with GAAP.
“Controlled Group” means all members of a controlled group of corporations and
all trades and businesses (whether or not incorporated) under common control
which, together with the Company or any of its Subsidiaries, are treated as a
single employer under Section 414 of the Code.
“Current Debt Maturities” means, with reference to any period, the aggregate
amount of payments required to made by the Company and its Subsidiaries during
such period in respect of principal on all Indebtedness for Borrowed Money
(whether at maturity, as a result of mandatory sinking fund redemption,
mandatory prepayment, acceleration or otherwise), excluding any principal
payments required to be made by the Company and its Subsidiaries on the Note.
“Debt to Earnings Ratio” means, as of any time, the ratio of (x) Consolidated
Debt at such time to (y) Consolidated EBITDA for the twelve then most recently
completed calendar months.
“Default” means any event or condition the occurrence of which would, with the
passage of time or the giving of notice, or both, constitute an Event of
Default.
“Defaulting Insignificant Subsidiary” means an Insignificant Subsidiary which is
the subject of any Subsidiary Default on or at any time after the date hereof.
“Designated Jurisdiction” means, at any time, any country, region or territory
which is itself the subject or target of any Sanctions.
“Domestic Subsidiary” means each Subsidiary other than a Foreign Subsidiary.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute thereto.


‑20‑

--------------------------------------------------------------------------------





“Event of Default” means any event or condition identified as such in Section
8.1 hereof.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason not to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act and
the regulations thereunder at the time the guarantee of such Guarantor or the
grant of such security interest becomes effective with respect to such related
Swap Obligation. If a Swap Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal.
“Fifth Amendment] Effective Date” means January 31, 2019.
“Fixed Rate Portions” means and includes LIBOR Portions and Offered Rates
Portions, unless the context in which such term is used shall otherwise require.
“Foreign Subsidiary” means (i) each Subsidiary of the Company which is organized
under the laws of a jurisdiction other than the United States of America or any
State thereof and (ii) each Subsidiary of the Company of which a majority of the
revenues, earnings or total assets (determined on a consolidated basis with that
Subsidiary’s Subsidiaries) are located or derived from operations outside the
United States of America.
“Funds Transfer and Deposit Account Liability” means the liability of the
Company or any Guarantor owing to any of the Bank arising out of (a) the
execution or processing of electronic transfers of funds by automatic clearing
house transfer, wire transfer or otherwise to or from deposit accounts of the
Company and/or any Guarantor now or hereafter maintained with the Bank, (b) the
acceptance for deposit or the honoring for payment of any check, draft or other
item with respect to any such deposit accounts, and (c) any other deposit,
disbursement, and cash management services afforded to the Company or any
Guarantor by the Bank.
“GAAP” means generally accepted accounting principles as in effect from time to
time, applied by the Company and its Subsidiaries on a basis consistent with the
preparation of the Company’s most recent financial statements furnished to the
Bank pursuant to Section 5.5 hereof.
“Guarantor” means each Domestic Subsidiary of the Company that is a signatory
hereto or that executes and delivers to the Bank a Guaranty along with the
accompanying closing documents required by Section 6.2 hereof.


‑21‑

--------------------------------------------------------------------------------





“Guaranty” means a letter to the Bank in the form of Exhibit C attached hereto
executed by a Subsidiary whereby it acknowledges it is party hereto as a
Guarantor under Section 9 hereof.
“Hedging Liability” means the liability of the Company or any Guarantor to the
Bank in respect of any interest rate, foreign currency, and/or commodity swap,
exchange, cap, collar, floor, forward, future or option agreement, or any other
similar interest rate, currency or commodity hedging arrangement, as the Company
or such Guarantor, as the case may be, may from time to time enter into with the
Bank.
“Inactive Subsidiaries” means each Subsidiary of the Company which has no
operations and no assets other than the minimum amount of assets required under
applicable state law to maintain such Subsidiary’s corporate existence, but in
no event more than $10,000 in assets.
“Indebtedness for Borrowed Money” means for any Person (without duplication) (i)
all indebtedness created, assumed or incurred in any manner by such Person
representing money borrowed (including by the issuance of debt securities), (ii)
all indebtedness for the deferred purchase price of property or services, (iii)
all indebtedness secured by any Lien upon Property of such Person, whether or
not such Person has assumed or become liable for the payment of such
indebtedness, (iv) all Capitalized Lease Obligations of such Person and (v) all
obligations of such Person on or with respect to letters of credit, bankers’
acceptances and other extensions of credit whether or not representing
obligations for borrowed money, in each case other than trade accounts payable
arising in the ordinary course of business.
“Insignificant Subsidiary” means any Subsidiary that is not a Significant
Subsidiary.
“Interest Expense” means, with reference to any period, the sum of all interest
charges (including imputed interest charges with respect to Capitalized Lease
Obligations and all amortization of debt discount and expense) of the Company
and its Subsidiaries for such period determined in accordance with GAAP.
“Interest Period” means, with respect to (a) any LIBOR Portion, the period
commencing on, as the case may be, the creation, continuation or conversion date
with respect to such LIBOR Portion and ending one (1), two (2), three (3) or six
(6) months thereafter as selected by the Company in its notice as provided
herein, and (b) any Offered Rate Portion, the period commencing on, as the case
may be, the creation, continuation or conversion date with respect to such
Offered Rate Portion and ending not less than seven (7) days to not more than
thirty (30) days thereafter as selected by the Company in its notice as provided
herein; provided that all of the foregoing provisions relating to Interest
Periods are subject to the following:


‑22‑

--------------------------------------------------------------------------------





(i)    if any Interest Period would otherwise end on a day which is not a
Business Day, that Interest Period shall be extended to the next succeeding
Business Day, unless in the case of an Interest Period for a LIBOR Portion the
result of such extension would be to carry such Interest Period into another
calendar month in which event such Interest Period shall end on the immediately
preceding Business Day;
(ii)    no Interest Period may extend beyond the final maturity date of the
Note; and
(iii)    the interest rate to be applicable to each Portion for each Interest
Period shall apply from and including the first day of such Interest Period to
but excluding the last day thereof.
For purposes of determining an Interest Period, a month means a period starting
on one day in a calendar month and ending on a numerically corresponding day in
the next calendar month, provided, however, if an Interest Period begins on the
last day of a month or if there is no numerically corresponding day in the month
in which an Interest Period is to end, then such Interest Period shall end on
the last Business Day of such month.
"“Jaffee Group"” means the Jaffee Investment Partnership, L.P., and Richard M.
Jaffee, members of his immediate family and trusts for the benefit of any one or
more of the foregoing.
“Letter of Credit” is defined in Section 1.3(a) hereof.
“Level I Status” means, for any Margin Determination Date, that as of the close
of the most recently completed calendar quarter with reference to which such
Margin Determination Date was set, the Debt to Earnings Ratio is less than 1.00
to 1.0.
“Level II Status” means, for any Margin Determination Date, that as of the close
of the most recently completed calendar quarter with reference to which such
Margin Determination Date was set, the Debt to Earnings Ratio is greater than or
equal to 1.00 to 1.0 but less than 2.00 to 1.0.
“Level III Status” means, for any Margin Determination Date, that as of the
close of the most recently completed calendar quarter with reference to which
such Margin Determination Date was set, the Debt to Earnings Ratio is greater
than or equal to 2.00 to 1.0.
“Level IV Status” means, for any Margin Determination Date, that as of the close
of the most recently completed calendar quarter with reference to which such
Margin Determination Date was set, the Debt to Earnings Ratio is greater than or
equal to 2.00 to 1.0, but less than 2.50 to 1.0.


‑23‑

--------------------------------------------------------------------------------





“Level V Status” means, for any Margin Determination Date, that as of the close
of the most recently completed calendar quarter with reference to which such
Margin Determination Date was set, the Debt to Earnings Ratio is greater than or
equal to 2.50 to 1.0.
“LIBOR Portions” is defined in Section 2.1(a) hereof.
“Lien” means any mortgage, lien, security interest, pledge, charge or
encumbrance of any kind in respect of any Property, including the interests of a
vendor or lessor under any conditional sale, Capital Lease or other title
retention arrangement.
“Loan” and “Loans” each is defined in Section 1.1 hereof.
“Loan Documents” means this Agreement, the Note, the Applications, and the
Guaranties, and each other instrument or document to be delivered hereunder or
thereunder or otherwise in connection therewith.
“Margin Determination Date” is defined in the definition of Applicable Margin.
“Material Plan” is defined in Section 8.1(g) hereof.
“Net Income” means, with reference to any period, the net income (or net loss)
of the Company and its Subsidiaries for such period as computed on a
consolidated basis in accordance with GAAP, and, without limiting the foregoing,
after deduction from gross income of all expenses and reserves, including
reserves for all taxes on or measured by income, but excluding any extraordinary
profits and also excluding any taxes on such profits.
“Note” is defined in Section 1.1 hereof.
“Obligations” means all obligations of the Company to pay principal and interest
on the Loans, all obligations of the Company to reimburse the Bank for drawings
on Letters of Credit, all fees and charges payable hereunder, all obligations of
the Company or any Guarantor with respect to any Funds Transfer and Deposit
Account LiabilityBank Product Obligations, all obligations of the Company or any
Guarantor with respect to any Hedging Liability, and all other payment
obligations of the Company arising under or in relation to any Loan Document, in
each case whether now existing or hereafter arising, due or to become due,
direct or indirect, absolute or contingent, and howsoever evidenced, held or
acquired.
“OFAC” means the United States Department of Treasury Office of Foreign Assets
Control.


‑24‑

--------------------------------------------------------------------------------





“OFAC SDN List” means the list of the Specially Designated Nationals and Blocked
Persons maintained by OFAC.
“Offered Rate” means the rate per annum quoted to the Company by the Bank for
the applicable Interest Period, such Offered Rate being subject at all times to
the provisions of Section 2.1(d) hereof.
“Offered Rate Portions” is defined in Section 2.1(a) hereof.
“Patriot Act” means the USA Patriot Act (Title III of Pub. L. 107 56 (signed
into law October 26, 2001)).
“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to any or all of its functions under ERISA.
“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization or any other entity or
organization, including a government or agency or political subdivision thereof.
“Plan” means any employee pension benefit plan covered by Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Code that
either (a) is maintained by a member of the Controlled Group for employees of a
member of the Controlled Group or (b) is maintained pursuant to a collective
bargaining agreement or any other arrangement under which more than one employer
makes contributions and to which a member of the Controlled Group is then making
or accruing an obligation to make contributions or has within the preceding five
plan years made contributions.
“Portion” is defined in Section 2.1(a) hereof.
“Present Letters of Credit” means those certain letters of credit issued by the
Bank described on Schedule 1.3 attached hereto and made a part hereof.
“Present Loans” means the indebtedness of the Company to the Bank evidenced by
the Prior Note.
“Prior Credit Agreement” means that certain Credit Agreement dated as of January
29, 1999, by and between the Company and the Bank, as amended and supplemented.
“Prior Note” means that certain Revolving Credit Note made by the Company in
favor of the Bank pursuant to the Prior Credit Agreement.


‑25‑

--------------------------------------------------------------------------------





“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Revaluation Date” means, with respect to any Letter of Credit denominated in an
Available Foreign Currency, (a) the date of issuance thereof, (b) the date of
each amendment thereto having the effect of increasing the amount thereof, (c)
the last day of each calendar month, and (d) each additional date as the Bank
shall specify in a written notice to the Borrower. Company.
“Revolving Credit” is defined in Section 1.1 hereof.
“Revolving Credit Commitment” is defined in Section 1.1 hereof.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC (including the
OFAC SDN List), the United States Department of State, the United Nations
Security Council, the European Union, any European Union member state, Her
Majesty’s Treasury of the United Kingdom, or any other relevant sanctions
authority, (b) any Person located, organized or resident in a Designated
Jurisdiction or (c) any Person controlled by any such Person or Persons
described in clauses (a) or (b) above.
“Sanctions” means all economic or financial sanctions, sectoral sanctions,
secondary sanctions or trade embargoes imposed, administered or enforced from
time to time by (a) the United States government (including those administered
by OFAC or the United States Department of State) or (b) the United Nations
Security Council, the European Union, any European Union member state, Her
Majesty’s Treasury of the United Kingdom, or any other relevant sanctions
authority.
“SEC” means the Securities and Exchange Commission.
“Significant Subsidiary” means at any time any Subsidiary that would at such
time constitute a “significant subsidiary” (as such term is defined in
Regulation S‑X of the SEC as in effect on the date hereof) of the Company.


‑26‑

--------------------------------------------------------------------------------





“Subsidiary” means any corporation or other Person more than 50% of the
outstanding ordinary voting shares or other equity interests of which is at the
time directly or indirectly owned by the Company, by one or more of its
Subsidiaries, or by the Company and one or more of its Subsidiaries.
“Subsidiary Defaults” is defined in Section 8.5 hereof.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Termination Date” means December 4, 2019,January 31, 2024, or such earlier date
on which the Revolving Credit Commitment is terminated in whole pursuant to
Section 3.4, 8.2 or 8.3 hereof.
“Total Capitalization” means, at any time the same is to be determined, the sum
of Consolidated Debt plus Consolidated Net Worth.
“Unfunded Vested Liabilities” means, for any Plan at any time, the amount (if
any) by which the present value of all vested nonforfeitable accrued benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plan, but only to the extent that such excess represents a potential liability
of a member of the Controlled Group to the PBGC or the Plan under Title IV of
ERISA.
“U.S. Dollar Equivalent” means (a) the amount of any Letter of Credit
denominated in U.S. Dollars, and (b) in relation to any Letter of Credit
denominated in an Available Foreign Currency, the amount of U.S. Dollars which
would be realized by converting the relevant Available Foreign Currency into
U.S. Dollars in the spot market at the exchange rate quoted by the Bank, at
approximately 11:00 a.m. (London time) on any Revaluation Date, to major banks
in the interbank foreign exchange market for the purchase of U.S. Dollars for
such Available Foreign Currency.
“Voting Stock” of any Person means the capital stock of any class or classes or
other equity interests (however designated) having ordinary voting power for the
election of directors or similar governing body of such Person, other than stock
or other equity interests having such power only by reason of the happening of a
contingency.
“Welfare Plan” means a “welfare plan” as defined in Section 3(1) of ERISA.
“Wholly‑Owned Subsidiary” means a Subsidiary of which all of the issued and
outstanding shares of capital stock (other than directors’ qualifying shares as
required by law) or other equity


‑27‑

--------------------------------------------------------------------------------





interests are owned by the Company directly or indirectly through one or more
Wholly‑Owned Subsidiaries within the meaning of this definition.
Section 4.2.    Interpretation. The foregoing definitions are equally applicable
to both the singular and plural forms of the terms defined. The words “hereof”,
“herein”, and “hereunder” and words of like import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement. All references to time of day herein are references to Chicago,
Illinois time unless otherwise specifically provided. Where the character or
amount of any asset or liability or item of income or expense is required to be
determined or any consolidation or other accounting computation is required to
be made for the purposes of this Agreement, it shall be done in accordance with
GAAP except where such principles are inconsistent with the specific provisions
of this Agreement.
SECTION 5.
REPRESENTATIONS AND WARRANTIES.

The Company represents and warrants to the Bank as follows:
Section 5.1.    Organization and Qualification. The Company is duly organized,
validly existing and in good standing as a corporation under the laws of the
State of Delaware, has full and adequate corporate power to own its Property and
conduct its business as now conducted, and is duly licensed or qualified and in
good standing in each jurisdiction in which the nature of the business conducted
by it or the nature of the Property owned or leased by it requires such
licensing or qualifying, except where the failure to be so licensed or qualified
would not have a material adverse effect on the financial condition, Properties,
business or operations of the Company and its Subsidiaries, taken as a whole.
Section 5.2.    Subsidiaries. Each Subsidiary is duly organized, validly
existing and in good standing under the laws of the jurisdiction in which it is
incorporated or organized, as the case may be, has full and adequate power to
own its Property and conduct its business as now conducted, and is duly licensed
or qualified and in good standing in each jurisdiction in which the nature of
the business conducted by it or the nature of the Property owned or leased by it
requires such licensing or qualifying, except where the failure to be so
licensed or qualified would not have a material adverse effect on the financial
condition, Properties, business or operations of the Company and its
Subsidiaries, taken as a whole. Schedule 5.2 hereto identifies each Subsidiary,
the jurisdiction of its incorporation or organization, as the case may be, the
percentage of issued and outstanding shares of each class of its capital stock
or other equity interests owned by the Company and the Subsidiaries and, if such
percentage is not 100% (excluding directors’ qualifying shares as required by
law), a description of each class of its authorized capital stock and other
equity interests and the number of shares of each class issued and outstanding
and whether or not such Subsidiary is a Significant


‑28‑

--------------------------------------------------------------------------------





Subsidiary or Inactive Subsidiary. All of the outstanding shares of capital
stock and other equity interests of each Subsidiary are validly issued and
outstanding and fully paid and nonassessable and all such shares and other
equity interests indicated on Schedule 5.2 as owned by the Company or a
Subsidiary are owned, beneficially and of record, by the Company or such
Subsidiary free and clear of all Liens. There are no outstanding commitments or
other obligations of any Subsidiary to issue, and no options, warrants or other
rights of any Person to acquire, any shares of any class of capital stock or
other equity interests of any Subsidiary.
Section 5.3.    Corporate Authority and Validity of Obligations. (a) The Company
has full right and authority to enter into this Agreement and the other Loan
Documents, to make the borrowings herein provided for, to issue its Note in
evidence thereof, and to perform all of its obligations hereunder and under the
other Loan Documents. The Loan Documents delivered by the Company have been duly
authorized, executed and delivered by the Company and constitute valid and
binding obligations of the Company enforceable in accordance with their terms
except as enforceability may be limited by bankruptcy, insolvency, fraudulent
conveyance or similar laws affecting creditors’ rights generally and general
principles of equity (regardless of whether the application of such principles
is considered in a proceeding in equity or at law); and this Agreement and the
other Loan Documents do not, nor does the performance or observance by the
Company of any of the matters and things herein or therein provided for,
contravene or constitute a default under any provision of law or any judgment,
injunction, order or decree binding upon the Company or any provision of the
charter, articles of incorporation or by‑laws of the Company or any covenant,
indenture or agreement of or affecting the Company or any of its Properties, or
result in the creation or imposition of any Lien on any Property of the Company.
(b)    Subsidiaries. Each Subsidiary executing a Loan Document has full right,
power and authority to enter into the Loan Documents executed and delivered by
it and to perform all of its obligations thereunder. The Loan Documents
delivered by each Subsidiary have been duly authorized, executed and delivered
by each Subsidiary and constitute valid and binding obligations of the each
Subsidiary enforceable in accordance with their terms except as enforceability
may be limited by bankruptcy, insolvency, fraudulent conveyance or similar laws
affecting creditors’ rights generally and general principles of equity
(regardless of whether the application of such principles is considered in a
proceeding in equity or at law); and the other Loan Documents delivered by each
Subsidiary do not, nor does the performance or observance by each Subsidiary of
any of the matters and things therein provided for, contravene or constitute a
default under any provision of law or any judgment, injunction, order or decree
binding upon each Subsidiary or any provision of the organizational documents
(e.g., charter, certificate or articles of incorporation and by‑laws,
certificate or articles of association and operating agreement, partnership
agreement, or other similar organizational documents) of any or any covenant,
indenture or agreement of or affecting each


‑29‑

--------------------------------------------------------------------------------





Subsidiary or any of its Properties, or result in the creation or imposition of
any Lien on any Property of each Subsidiary.
Section 5.4.    Use of Proceeds; Margin Stock. The Company shall use the
proceeds of the Loans solely for general corporate purposes and for such other
legal and proper purposes as are consistent with all applicable laws. Neither
the Company nor any Subsidiary is engaged in the business of extending credit
for the purpose of purchasing or carrying margin stock (within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System), and no
part of the proceeds of any Loan will be used to purchase or carry any such
margin stock or to extend credit to others for the purpose of purchasing or
carrying any such margin stock.
Section 5.5.    Financial Reports. The consolidated balance sheet of the Company
and its Subsidiaries as at July 31, 2005, and the related consolidated
statements of income, retained earnings and cash flows of the Company and its
Subsidiaries for the fiscal year then ended, and accompanying notes thereto,
which financial statements are accompanied by the audit report of
PricewaterhouseCoopers LLP, independent public accountants, heretofore furnished
to the Bank, fairly present the consolidated financial condition of the Company
and its Subsidiaries as at said date and the consolidated results of their
operations and cash flows for the period then ended in conformity with generally
accepted accounting principles applied on a consistent basis; subject, in the
case of an unaudited interim consolidated balance sheet, to year‑end
adjustments, and provided that such unaudited interim consolidated balance sheet
was prepared without footnotes.
Section 5.6.    No Material Adverse Change. Since July 31, 2005, there has been
no change in the condition (financial or otherwise) or business prospects of the
Company or any Subsidiary except those occurring in the ordinary course of
business, none of which individually or in the aggregate have been materially
adverse to the Company and its Subsidiaries, taken as a whole.
Section 5.7.    Full Disclosure. The statements and information furnished to the
Bank in connection with the negotiation of this Agreement and the other Loan
Documents and the commitment by the Bank to provide all or part of the financing
contemplated hereby do not contain any untrue statements of a material fact or
omit a material fact necessary to make the material statements contained herein
or therein not misleading, the Bank acknowledging that as to any projections
furnished to the Bank, the Company only represents that the same were prepared
on the basis of information and estimates the Company believed to be reasonable.
Section 5.8.    Good Title. The Company and its Subsidiaries each have good and
defensible title to their assets as reflected on the most recent consolidated
balance sheet of the Company and its Subsidiaries furnished to the Bank (except
for sales of assets by the Company and its Subsidiaries


‑30‑

--------------------------------------------------------------------------------





in the ordinary course of business), subject to no Liens other than such thereof
as are permitted by Section 7.8 hereof.
Section 5.9.    Litigation and Other Controversies. There is no litigation or
governmental proceeding or labor controversy pending, nor to the knowledge of
the Company threatened, against the Company or any Subsidiary which if adversely
determined would (a) impair the validity or enforceability of, or impair the
ability of the Company to perform its obligations under, this Agreement or any
other Loan Document or (b) result in any material adverse change in the
financial condition, Properties, business or operations of the Company and its
Subsidiaries, taken as a whole.
Section 5.10.    Taxes. All tax returns required to be filed by the Company or
any Subsidiary in any jurisdiction have, in fact, been filed, except where the
failure to file such tax returns would not have a material adverse effect on the
financial condition, Properties, business or operations of the Company and its
Subsidiaries, taken as a whole, and all taxes, assessments, fees and other
governmental charges upon the Company or any Subsidiary or upon any of their
respective Properties, income or franchises, which are shown to be due and
payable in such returns, have been paid. The Company does not know of any
proposed additional tax assessment against it or its Subsidiaries for which
adequate provision in accordance with GAAP has not been made on its accounts.
Adequate provisions in accordance with GAAP for taxes on the books of the
Company and each Subsidiary have been made for all open years, and for its
current fiscal period.
Section 5.11.    Approvals. No authorization, consent, license, or exemption
from, or filing or registration with, any court or governmental department,
agency or instrumentality, nor any approval or consent of the stockholders of
the Company or any other Person, is or will be necessary to the valid execution,
delivery or performance by the Company of this Agreement or any other Loan
Document.
Section 5.12.    Affiliate Transactions. Neither the Company nor any Subsidiary
is a party to any contracts or agreements with any of its Affiliates (other than
with Wholly‑Owned Subsidiaries) on terms and conditions which are less favorable
to the Company or such Subsidiary than would be usual and customary in similar
contracts or agreements between Persons not affiliated with each other.
Section 5.13.    Investment Company; Public Utility Holding Company. Neither the
Company nor any Subsidiary is an “investment company” or a company “controlled”
by an “investment company” within the meaning of the Investment Company Act of
1940, as amended, or a “public utility holding company” within the meaning of
the Public Utility Holding Company Act of 1935, as amended.


‑31‑

--------------------------------------------------------------------------------





Section 5.14.    ERISA. The Company and each other member of its Controlled
Group has fulfilled its obligations under the minimum funding standards of and
is in compliance in all material respects with ERISA and the Code to the extent
applicable to it and has not incurred any liability to the PBGC or a Plan under
Title IV of ERISA other than a liability to the PBGC for premiums under Section
4007 of ERISA. Neither the Company nor any Subsidiary has any contingent
liabilities with respect to any post‑retirement benefits under a Welfare Plan,
other than liability for continuation coverage described in article 6 of Title I
of ERISA.
Section 5.15.    Compliance with Laws. The Company and its Subsidiaries each are
in compliance with the requirements of all federal, state and local laws, rules
and regulations applicable to or pertaining to their Properties or business
operations (including, without limitation, the Occupational Safety and Health
Act of 1970, the Americans with Disabilities Act of 1990, and laws and
regulations establishing quality criteria and standards for air, water, land and
toxic or hazardous wastes and substances), non‑compliance with which could have
a material adverse effect on the financial condition, Properties, business or
operations of the Company and its Subsidiaries, taken as a whole. Neither the
Company nor any Subsidiary has received notice to the effect that its operations
are not in compliance with any of the requirements of applicable federal, state
or local environmental, health and safety statutes and regulations or are the
subject of any governmental investigation evaluating whether any remedial action
is needed to respond to a release of any toxic or hazardous waste or substance
into the environment, which non‑compliance or remedial action could have a
material adverse effect on the financial condition, Properties, business or
operations of the Company and its Subsidiaries, taken as a whole.
Section 5.16.    Other Agreements. Neither the Company nor any Subsidiary is in
default under the terms of any covenant, indenture or agreement of or affecting
the Company, any Subsidiary or any of their Properties, which default if uncured
would have a material adverse effect on the financial condition, Properties,
business or operations of the Company and its Subsidiaries, taken as a whole.
Section 5.17.    No Default. No Default or Event of Default has occurred and is
continuing.
Section 5.18.    Sanctions; Anti-Money Laundering Laws and Anti-Corruption Laws
(a) None of the Company, any of its Subsidiaries, or to the knowledge of the
Company, any director or officer of the Company or any of its Subsidiaries, is a
Sanctioned Person or currently the subject or target to any Sanctions.
(b)    The Company, its Subsidiaries and, to the knowledge of the Company, their
respective directors and officers, are in compliance with all applicable
Anti-Corruption Laws, Anti-Money Laundering Laws and Sanctions in all material
respects.


‑32‑

--------------------------------------------------------------------------------





(c)    The Company and its Subsidiaries have instituted and maintain in effect
policies and procedures reasonably designed to ensure compliance with all
applicable Anti-Corruption Laws, Anti-Money Laundering Laws and Sanctions.
SECTION 6.
CONDITIONS PRECEDENT.

The obligation of the Bank to make any Loan or issue any Letter of Credit under
this Agreement is subject to the following conditions precedent:
Section 6.1.    All Advances. As of the time of the making of each extension of
credit (including the initial extension of credit) hereunder:
(a)    each of the representations and warranties set forth in Section 5 hereof
and in the other Loan Documents shall be true and correct as of such time in all
material respects (or in all respects to the extent subject to or qualified by
materiality or similar concepts), except to the extent the same expressly relate
to an earlier date;
(b)    the Company shall be in full compliance with all of the terms and
conditions of this Agreement and of the other Loan Documents, and no Default or
Event of Default shall have occurred and be continuing or would occur as a
result of making such Loan;
(c)    after giving effect to such extension of credit, the aggregate principal
amount of all Loans and Letters of Credit outstanding under this Agreement shall
not exceed the Revolving Credit Commitment;
(d)    in the case of the issuance of any Letter of Credit, the Bank shall have
received a properly completed Application therefor together with the fees called
for hereby; and
(e)    such Loan shall not violate any order, judgment or decree of any court or
other authority or any provision of law or regulation applicable to the Bank
(including, without limitation, Regulation U of the Board of Governors of the
Federal Reserve System) as then in effect.
The Company’s request for any Loan or Letter of Credit shall constitute its
warranty as to the foregoing effects.
Section 6.2.    Initial Advance. At or prior to the making of the initial
extension of credit hereunder, the following conditions precedent shall also
have been satisfied:


‑33‑

--------------------------------------------------------------------------------





(a)    the Bank shall have received the following (each to be properly executed
and completed) and the same shall have been approved as to form and substance by
the Bank:
(i)    this Agreement duly executed and delivered by the Company and each
Domestic Subsidiary party hereto as a guarantor;
(ii)    the Note from the Company
(iii)    copies (executed or certified, as may be appropriate) of all legal
documents or proceedings taken in connection with the execution and delivery of
this Agreement and the other Loan Documents to the extent the Bank or its
counsel may reasonably request;
(iv)    an incumbency certificate containing the name and title of each of the
Company’s Authorized Representatives;
(v)    evidence of insurance required by Section 7.4 hereof; and
(b)    the Bank shall have received such valuations and certifications as it may
require in order to satisfy itself as to the financial condition of the Company
and its Subsidiaries, and the lack of material contingent liabilities of the
Company and its Subsidiaries;
(c)    legal matters incident to the execution and delivery of this Agreement
and the other Loan Documents and to the transactions contemplated hereby shall
be satisfactory to the Bank and its counsel; and the Bank shall have received
the favorable written opinion of counsel for the Company and each Guarantor in
form and substance satisfactory to the Bank and its counsel;
(d)    the Bank shall have received a good standing certificate for the Company
and each Guarantor (dated as of the date no earlier than December 1, 2005) from
the office of the secretary of state of the state of its incorporation; and
(e)    such other agreements, instruments, documents, certificates and opinions
as the Bank may reasonably request.
SECTION 7.
COVENANTS.

The Company agrees that, so long as any credit is available to or in use by the
Company hereunder, except to the extent compliance in any case or cases is
waived in writing by the Bank:


‑34‑

--------------------------------------------------------------------------------





Section 7.1.    Maintenance of Business. The Company shall, and shall cause each
Subsidiary to, preserve and maintain its existence. The Company shall, and shall
cause each Subsidiary to, preserve and keep in force and effect all licenses,
permits and franchises necessary to the proper conduct of its business. The
foregoing to the contrary notwithstanding, this Section 7.1 shall not operate to
prevent any merger or consolidation otherwise permitted by Sections 7.10 or 7.11
hereof or the dissolution of any Foreign Subsidiary that is not a Significant
Subsidiary if such action is, in the reasonable business judgment of the
Company, desirable is the conduct of its business.
Section 7.2.    Maintenance of Properties. The Company shall maintain, preserve
and keep its property, plant and equipment in good repair, working order and
condition (ordinary wear and tear excepted) and shall from time to time make all
needful and proper repairs, renewals, replacements, additions and betterments
thereto so that at all times the efficiency thereof shall be fully preserved and
maintained (ordinary wear and tear excepted), and shall cause each Subsidiary to
do so in respect of Property owned or used by it.
Section 7.3.    Taxes and Assessments. The Company shall duly pay and discharge,
and shall cause each Subsidiary to duly pay and discharge, all taxes, rates,
assessments, fees and governmental charges upon or against it or its Properties,
in each case before the same become delinquent and before penalties accrue
thereon, unless and to the extent that the same are being contested in good
faith and by appropriate proceedings which prevent enforcement of the matter
under contest and adequate reserves are provided therefor.
Section 7.4.    Insurance. The Company shall insure and keep insured, and shall
cause each Subsidiary to insure and keep insured, with good and responsible
insurance companies, all insurable Property owned by it which is of a character
usually insured by Persons similarly situated and operating like Properties
against loss or damage from such hazards and risks, and in such amounts, as are
insured by Persons similarly situated and operating like Properties; and the
Company shall insure, and shall cause each Subsidiary to insure, such other
hazards and risks (including employers’ and public liability risks) with good
and responsible insurance companies as and to the extent usually insured by
Persons similarly situated and conducting similar businesses. The Company shall
upon request furnish to the Bank a certificate setting forth in summary form the
nature and extent of the insurance maintained pursuant to this Section.
Section 7.5.    Financial Reports. The Company shall, and shall cause each
Subsidiary to, maintain a standard system of accounting in accordance with GAAP
and shall furnish to the Bank and its duly authorized representatives such
information respecting the business and financial condition of the Company and
its Subsidiaries as the Bank may reasonably request; and without any request,
shall furnish to the Bank:


‑35‑

--------------------------------------------------------------------------------





(a)    as soon as available, and in any event within sixty (60) days after the
last day of each fiscal quarter of the Company (other than the last fiscal
quarter of each fiscal year), a copy of the consolidated balance sheet of the
Company and its Subsidiaries as of the last day of such fiscal quarter and the
consolidated statements of income, retained earnings and cash flows of the
Company and its Subsidiaries for such fiscal quarter and the fiscal year-to-date
period then ended, each in reasonable detail showing in comparative form the
figures for the corresponding date and period in the previous fiscal year,
prepared by the Company in accordance with GAAP (subject to year‑end adjustment
and provided that such balance sheet was prepared without footnotes) and
certified to by the chief financial officer of the Company;
(b)    as soon as available, and in any event within one hundred twenty (120)
days after the last day of each fiscal year of the Company, a copy of the
consolidated balance sheet of the Company and its Subsidiaries as of the last
day of such fiscal year and the consolidated statements of income, retained
earnings and cash flows of the Company and its Subsidiaries for the fiscal year
then ended, and accompanying notes thereto, each in reasonable detail showing in
comparative form the figures for the previous fiscal year, accompanied by an
opinion thereon of PricewaterhouseCoopersGrant Thornton LLP or another firm of
independent public accountants of recognized standing, selected by the Company
and satisfactory to the Bank, to the effect that the consolidated financial
statements have been prepared in accordance with GAAP and present fairly in
accordance with GAAP the consolidated financial condition of the Company and its
Subsidiaries as of the close of such fiscal year and the results of their
operations and cash flows for the fiscal year then ended and that an examination
of such accounts in connection with such financial statements has been made in
accordance with generally accepted auditing standards and, accordingly, such
examination included such tests of the accounting records and such other
auditing procedures as were considered necessary in the circumstances;
(c)    promptly after the sending or filing thereof, copies of all proxy
statements, financial statements and reports which the Company sends to its
shareholders, and copies of all other regular, periodic and special reports and
all registration statements which the Company files with the Securities and
Exchange Commission of the United States or any successor thereto, or with any
national securities exchange; and
(d)    promptly after knowledge thereof shall have come to the attention of any
responsible officer of the Company, written notice of (i) any threatened or
pending litigation or governmental proceeding or labor controversy against the
Company or any Subsidiary which, if adversely determined, would adversely effect
the financial condition, Properties, business or operations of the Company and
its Subsidiaries, taken as a whole, or (ii) the


‑36‑

--------------------------------------------------------------------------------





occurrence of any Default or Event of Default hereunder or (iii) any Change of
Control Event.; and
(e)    promptly, from time to time, (i) such other information regarding the
operations, business affairs and financial condition of the Company or any of
its Subsidiaries, or compliance with the terms of any Loan Document, as the Bank
may reasonably request or (ii) information and documentation reasonably
requested by the Bank for purposes of compliance with applicable “know your
customer” requirements under the Patriot Act or other applicable Anti-Corruption
Laws.
Each of the financial statements furnished to the Bank pursuant to subsections
(a) and (b) of this Section shall be accompanied by a written certificate in the
form attached hereto as Exhibit B signed by the Company’s chief financial
officer or such other officer of the Company acceptable to the Bank to the
effect that to the best of such officer’s knowledge and belief no Default or
Event of Default has occurred during the period covered by such statements or,
if any such Default or Event of Default has occurred during such period, setting
forth a description of such Default or Event of Default and specifying the
action, if any, taken by the Company to remedy the same. Such certificate shall
also set forth the calculations supporting such statements in respect of Section
7.17 of this Agreement.
Section 7.6.    Inspection. The Company shall, and shall cause each Subsidiary
to, permit the Bank and its duly authorized representatives and agents, at the
Bank’s expense, to visit and inspect any of the Properties, corporate books and
financial records of the Company and each Subsidiary, to examine and make copies
of the books of accounts and other financial records of the Company and each
Subsidiary, and to discuss the affairs, finances and accounts of the Company and
each Subsidiary with, and to be advised as to the same by, its officers and
independent public accountants (and by this provision the Company hereby
authorizes such accountants to discuss with the Bank the finances and affairs of
the Company and of each Subsidiary) at such reasonable times and reasonable
intervals as the Bank may designate; provided, however, that in the absence of
any Default or Event of Default, there shall be no more than one such inspection
per calendar year.
Section 7.7.    Indebtedness for Borrowed Money. The Company shall not, nor
shall it permit any Subsidiary to, issue, incur, assume, create or have
outstanding any Indebtedness for Borrowed Money; provided, however, that the
foregoing shall not restrict nor operate to prevent:
(a)    the Obligations of the Company owing to the Bank and other indebtedness
and obligations of the Company or any Subsidiary from time to time owing to the
Bank;


‑37‑

--------------------------------------------------------------------------------





(b)    purchase money indebtedness and Capitalized Lease Obligations secured by
Liens permitted by Section 7.8(d) hereof in an aggregate amount not to exceed
$250,000350,000 at any one time outstanding;
(c)    intercompany indebtedness from time to time owing to the Company by any
Domestic Subsidiary which is a Guarantor hereunder in the ordinary course of
business;
(d)    indebtedness from time to time owing under the Blue Mountain L/C;
[Reserved];
(e)    indebtedness from time to time owing by any Foreign Subsidiary to any
third-party financial institution in an aggregate amount not to exceed the U.S.
Dollar equivalent of $2,000,0003,000,000 at any one time outstanding;
(f)    unsecured indebtedness issued by the Company with respect to the 6.55%
Senior Notes due April 15, 2013 issued under that certain Note Purchase
Agreement dated as of April 15, 1998, unsecured indebtedness issued by the
Company with respect to the 5.89% Senior Notes due October 15, 2015 issued under
that certain Note Agreement dated as of December 16, 2005, unsecured
indebtedness issued by the Companyand its Subsidiaries with respect to the 3.96%
Senior Notes due August 1, 2020 issued under that certain Note Purchase
Agreement dated as of November 12, 2010, and any other unsecured indebtedness
issued by the Company and its Subsidiaries from time to time, provided that the
aggregate principal amount of all indebtedness permitted under this subsection
shall not to exceed $50,000,000 at any one time outstanding and, in connection
with any such indebtedness issued after the date hereof, no Default or Event of
Default shall exist at the time of such issuance or shall arise as a consequence
thereof; and
(g)    unsecured Indebtedness for Borrowed Money not otherwise permitted by this
Section aggregating not more than $250,000350,000 at any one time outstanding.
Section 7.8.    Liens. The Company shall not, nor shall it permit any Subsidiary
to, create, incur or permit to exist any Lien of any kind on any Property owned
by the Company or any Subsidiary; provided, however, that this Section shall not
apply to nor operate to prevent:
(a)    Liens arising by statute in connection with worker’s compensation,
unemployment insurance, old age benefits, social security obligations, taxes,
assessments, statutory obligations or other similar charges (other than Liens
arising under ERISA), good faith cash deposits in connection with tenders,
contracts or leases to which the Company or any Subsidiary is a party or other
cash deposits required to be made in the ordinary course of business, provided
in each case that the obligation is not for borrowed money and that


‑38‑

--------------------------------------------------------------------------------





the obligation secured is not overdue or, if overdue, is being contested in good
faith by appropriate proceedings which prevent enforcement of the matter under
contest and adequate reserves have been established therefor;
(b)    mechanics’, workmen’s, materialmen’s, landlords’, carriers’, or other
similar Liens arising in the ordinary course of business with respect to
obligations which are not due or which are being contested in good faith by
appropriate proceedings which prevent enforcement of the matter under contest;
(c)    the pledge of assets for the purpose of securing an appeal, stay or
discharge in the course of any legal proceeding, provided that the aggregate
amount of liabilities of the Company and its Subsidiaries secured by a pledge of
assets permitted under this subsection, including interest and penalties
thereon, if any, shall not be in excess of $5,000,000 at any one time
outstanding; and
(d)    Liens on property of the Company or any of its Subsidiaries created
solely for the purpose of securing purchase money indebtedness and Capitalized
Lease Obligations, representing or incurred to finance, refinance or refund the
purchase price of Property, provided that no such Lien shall extend to or cover
other Property of the Company or such Subsidiary other than the respective
Property so acquired, and the principal amount of indebtedness secured by any
such Lien shall at no time exceed the original purchase price of such Property;
and .
(e)    Liens on certain fixed assets securing obligations of the Company in
respect of those certain Town of Blue Mountain, Mississippi Variable/Fixed Rate
$2,500,000 Industrial Development Revenue Bonds dated October 1, 1988, which are
backed by the Blue Mountain L/C referred to in Section 7.7(d) hereof.
Section 7.9.    Acquisitions, Investments, Loans, Advances and Guaranties. The
Company shall not, nor shall it permit any Subsidiary to, directly or
indirectly, make, retain or have outstanding any investments (whether through
purchase of stock or obligations or otherwise) in, or loans or advances (other
than for travel advances and other similar cash advances made to employees in
the ordinary course of business) to, any other Person, or be or become liable as
endorser, guarantor, surety or otherwise for any debt, obligation or undertaking
of any other Person, or otherwise agree to provide funds for payment of the
obligations of another, or supply funds thereto or invest therein or otherwise
assure a creditor of another against loss, or apply for or become liable to the
issuer of a letter of credit which supports an obligation of another, or
subordinate any claim or demand it may have to the claim or demand of any other
Person; provided, however, that the foregoing provisions shall not apply to nor
operate to prevent:


‑39‑

--------------------------------------------------------------------------------





(a)    investments in direct obligations of the United States of America or of
any agency or instrumentality thereof whose obligations constitute full faith
and credit obligations of the United States of America, provided that any such
obligations shall mature within one year of the date of issuance thereof;
(b)    investments in commercial paper rated at least P‑1 by Moody’s Investors
Services, Inc. and at least A‑1 by Standard & Poor’s Corporation maturing within
270 days of the date of issuance thereof;
(c)    investments in certificates of deposit issued by any United States
commercial bank having capital and surplus of not less than $100,000,000 which
have a maturity of one year or less;
(d)    endorsement of items for deposit or collection of commercial paper
received in the ordinary course of business;
(e)    equity investments in Subsidiaries;
(f)    the Letters of Credit, the Blue Mountain L/C, the Guaranties, and the
obligations of any Guarantor under Section 9 hereof, and any guarantee by the
Company of the indebtedness of its Foreign Subsidiaries permitted under Section
7.7(e) above;
(g)    guaranties issued by Subsidiaries in support of obligations of the
Company permitted under Section 7.7 above, provided that in the case of any
Domestic Subsidiary it is also a Guarantor hereunder;
(h)    Acquisitions of all or any substantial part of the assets or business of
any other Person or division thereof engaged in the same or any related
business, or of a majority of the voting stock of such a Person, provided that
(i) no Default or Event of Default exists or would exist after giving effect to
such Acquisition, (ii) the board of directors or other governing body of such
Person whose Property, or voting stock or other interests in which, are being so
acquired has approved the terms of such Acquisition, (iii) the Company shall
have delivered to the Bank prior written notice of such Acquisition and, if a
new Subsidiary results from such Acquisition, an updated Schedule 5.2, (iv) the
sum of (1) the aggregate amount expended by the Company and its Subsidiaries as
consideration for such Acquisition (and in any event (x) including as such
consideration, any Indebtedness for Borrowed Money assumed or incurred as a
result of such acquisition, and (y) excluding as such consideration, any equity
securities issued by the Company as consideration for such Acquisition) and (2)
the aggregate amount expended as consideration (including Indebtedness for
Borrowed Money and excluding equity securities as aforesaid) for all other
Acquisitions permitted


‑40‑

--------------------------------------------------------------------------------





under this Section 7.9(h) after November 1, 2014,the Fifth Amendment Effective
Date, on a cumulative basis does not exceed $45,000,000 in the aggregate, and
(v) where the aggregate amount expended as consideration (including Indebtedness
for Borrowed Money and excluding equity securities as aforesaid) for such
Acquisition equals or exceeds $20,000,000, the Company shall have furnished to
the Bank at such time reasonable details as to such Acquisition (including
sources and uses of funds), historical financial information and pro forma
financial forecasts of the Company on a consolidated basis after giving effect
to the Acquisition and covenant compliance calculations reasonably satisfactory
to the Bank (and, within 60 days after the date of any such Acquisition where
the aggregate amount expended as consideration (including Indebtedness for
Borrowed Money and excluding equity securities as aforesaid) for such
Acquisition equals or exceeds $20,000,000, the Company shall provide the Bank a
summary integration plan for the business being acquired); and
(i)    investments, loans, advances and guaranties (excluding Acquisitions) not
otherwise permitted by this Section 7.9, provided that the aggregate amount of
all such investments, loans, advances and guaranties permitted by this
subsection (i) does not then exceed an amount equal to 15% of Tangible Net Worth
as then determined and computed.
In determining the amount of investments, acquisitions, loans, advances and
guarantees permitted under this Section, investments and acquisitions shall
always be taken at the original cost thereof (regardless of any subsequent
appreciation or depreciation therein), loans and advances shall be taken at the
principal amount thereof then remaining unpaid, and guarantees shall be taken at
the amount of obligations guaranteed thereby.
Section 7.10.    Mergers, Consolidations and Sales. The Company shall not, nor
shall it permit any Subsidiary to, be a party to any merger or consolidation, or
sell, transfer, lease or otherwise dispose of all or any substantial part of its
Property (excluding any disposition of Property as part of a sale and leaseback
transaction) or in any event sell or discount (with or without recourse) any of
its notes or accounts receivable; provided, however, that this Section shall not
apply to nor prohibit:
(a)    the merger or consolidation of any Subsidiary with or into the Company or
any other Subsidiary (including any corporation which, after giving effect to
such transaction, will become a Subsidiary) so long as in any merger or
consolidation involving the Company, the Company shall be the surviving or
continuing corporation and in any merger or consolidation not involving the
Company, a Subsidiary shall be the surviving or continuing corporation;
(b)    the merger or consolidation of the Company with or into any other
corporation if the Company shall be the surviving or continuing corporation and
at the time of such


‑41‑

--------------------------------------------------------------------------------





consolidation or merger and after giving effect thereto no Default or Event of
Default shall have occurred and be continuing; and
(c)    the sale, lease or other disposition by any Subsidiary of all or any
substantial part of its assets to the Company or any other Subsidiary.
The term “substantial” as used herein shall mean the sale, transfer, lease or
other disposition of 20% of the total assets of the Company.
Section 7.11.    Maintenance of Subsidiaries. The Company shall not assign, sell
or transfer, or permit any Subsidiary to issue, assign, sell or transfer, any
shares of capital stock of a Subsidiary; provided that the foregoing shall not
operate to prevent the issuance, sale and transfer to any person of any shares
of capital stock of a Subsidiary solely for the purpose of qualifying, and to
the extent legally necessary to qualify, such person as a director of such
Subsidiary; further, provided, however, that this Section 7.11 shall not operate
to prevent any transaction otherwise permitted by Section 7.10 hereof.
Section 7.12.    ERISA. The Company shall, and shall cause each Subsidiary to,
promptly pay and discharge all obligations and liabilities arising under ERISA
of a character which if unpaid or unperformed might result in the imposition of
a Lien against any of its Properties. The Company shall, and shall cause each
Subsidiary to, promptly notify the Bank of (a) the occurrence of any reportable
event (as defined in ERISA) with respect to a Plan, (b) receipt of any notice
from the PBGC of its intention to seek termination of any Plan or appointment of
a trustee therefor, (c) its intention to terminate or withdraw from any Plan,
and (d) the occurrence of any event with respect to any Plan which would result
in the incurrence by the Company or any Subsidiary of any material liability,
fine or penalty, or any material increase in the contingent liability of the
Company or any Subsidiary with respect to any post‑retirement Welfare Plan
benefit.
Section 7.13.    Compliance with Laws. The Company shall, and shall cause each
Subsidiary to, comply in all respects with the requirements of all federal,
state and local laws, rules, regulations, ordinances and orders applicable to or
pertaining to their Properties or business operations, non‑compliance with which
could have a material adverse effect on the financial condition, Properties,
business or operations of the Company and its Subsidiaries, taken as a whole, or
could result in a Lien upon any of their Property, which Lien is not otherwise
permitted by Section 7.8 hereof.
Section 7.14.    Burdensome Contracts With Affiliates. The Company shall not,
nor shall it permit any Subsidiary to, enter into any contract, agreement or
business arrangement with any of its Affiliates (other than with Wholly‑Owned
Subsidiaries) on terms and conditions which are less


‑42‑

--------------------------------------------------------------------------------





favorable to the Company or such Subsidiary than would be usual and customary in
similar contracts, agreements or business arrangements between Persons not
affiliated with each other.
Section 7.15.    Change in the Nature of Business. The Company shall not, and
shall not permit any Subsidiary to, engage in any business or activity if, as a
result, the general nature of the business of the Company and its Subsidiaries,
taken as a whole, would be changed in any material respect from the general
nature of the business engaged in by the Company and its Subsidiaries on the
date of this Agreement.
Section 7.16.    Formation of Subsidiaries. In the event any Subsidiary is
formed or acquired after the date hereof, the Company shall within thirty (30)
Business Days thereof (x) furnish an update to Schedule 5.2 hereof to reflect
such new Subsidiary and (y) cause, if such newly‑formed or acquired Subsidiary
is a Domestic Subsidiary, such Domestic Subsidiary to execute a Guaranty as the
Bank may require, together with documentation (including a legal opinion)
similar to that described in Section 6.2(c) hereof relating to the authorization
for, execution and delivery of, and validity of such Subsidiary’s obligations as
a Guarantor hereunder and under its Guaranty in form and substance satisfactory
to the Bank other instruments, documents, certificates and opinions as are
reasonably required by the Bank in connection therewith.
Section 7.17.    Financial Covenants. (a) Consolidated Debt Ratio. The Company
will, as of the last day of each fiscal quarter of the Company, maintain a ratio
of Consolidated Debt to Total Capitalization of less than 0.55 to 1.0.
(b)    Fixed Charge Coverage Ratio. The Company will, as of the last day of each
fiscal quarter of the Company, maintain a ratio of (a) Consolidated EBITR for
the four fiscal quarters then ended to (b) Consolidated Fixed Charges for the
same period of four fiscal quarters then ended of greater than 1.50 to 1.0.
Section 7.18.    Compliance with Anti-Corruption Laws, Anti-Money Laundering
Laws and Sanctions. (a) The Company shall at all times comply in all material
respects with the requirements of all Anti-Corruption Laws, Anti-Money
Laundering Laws and Sanctions applicable to the Company and shall cause each of
its Subsidiaries to comply in all material respects with the requirements of all
Anti-Corruption Laws, Anti-Money Laundering Laws and Sanctions applicable to
such Persons.
(b)    The Company shall provide the Bank any information regarding the Company
and Subsidiaries necessary for the Bank to comply with all applicable
Anti-Corruption Laws, Anti-Money Laundering Laws and Sanctions.


‑43‑

--------------------------------------------------------------------------------





(c)    The Company will maintain in effect and enforce policies and procedures
reasonably designed to ensure compliance by the Company, its Subsidiaries and
the Company’s and its Subsidiaries’ respective directors and officers with
applicable Anti-Corruption Laws, Anti-Money Laundering Laws and Sanctions.
SECTION 8.
EVENTS OF DEFAULT AND REMEDIES.

Section 8.1.    Events of Default. Any one or more of the following shall
constitute an “Event of Default” hereunder:
(a)    default for a period of five days in the payment when due of all or any
part of the principal of or interest on any Note (whether at the stated maturity
thereof or at any other time provided for in this Agreement) or of any fee or
other Obligation payable by the Company hereunder; or
(b)    default in the observance or performance of any covenant set forth in
Sections 7.7, 7.8, 7.9, 7.10, or 7.11 hereof, or
(c)    default in the observance or performance of any covenant set forth in
Sections 7.5, 7.6, 7.16, or 7.17 or 7.18 hereof which is not remedied within
five days after the earlier of (i) the date on which such failure shall first
become known to any officer of the Company or (ii) written notice thereof is
given to the Company by the Bank; or
(d)    default in the observance or performance of any other provision hereof
which is not remedied within thirty (30) days after the earlier of (i) the date
on which such failure shall first become known to any officer of the Company or
(ii) written notice thereof is given to the Company by the Bank; or
(e)    any representation or warranty made by the Company herein or in any
statement or certificate furnished by it pursuant hereto, or in connection with
any Loan made hereunder, proves untrue in any material respect as of the date of
the issuance or making thereof; or
(f)    default shall occur under any evidence of Indebtedness for Borrowed Money
issued, assumed or guaranteed by the Company or (subject to Section 8.5 hereof)
any Subsidiary aggregating in excess of $1,000,0001,500,000 or under any
indenture, agreement or other instrument under which the same may be issued, and
such default shall continue unwaived for a period of time sufficient to permit
the acceleration of the maturity of any such Indebtedness for Borrowed Money
(whether or not such maturity is in fact accelerated)


‑44‑

--------------------------------------------------------------------------------





or any such Indebtedness for Borrowed Money shall not be paid when due (whether
by lapse of time, acceleration or otherwise); or
(g)    any judgment or judgments, writ or writs, or warrant or warrants of
attachment, or any similar process or processes in an aggregate amount in excess
of $1,000,000 shall be entered or filed against the Company or (subject to
Section 8.5 hereof) any Subsidiary or against any of their Property and which
remains unvacated, unbonded, unstayed or unsatisfied for a period of thirty (30)
days; or
(h)    the Company or any member of its Controlled Group shall fail to pay when
due an amount or amounts aggregating in excess $5,000,000 which it shall have
become liable to pay to the PBGC or to a Plan under Title IV of ERISA; or notice
of intent to terminate a Plan or Plans having aggregate Unfunded Vested
Liabilities in excess of $5,000,000 (collectively, a “Material Plan”) shall be
filed under Title IV of ERISA by the Company or any other member of its
Controlled Group, any plan administrator or any combination of the foregoing; or
the PBGC shall institute proceedings under Title IV of ERISA to terminate or to
cause a trustee to be appointed to administer any Material Plan or a proceeding
shall be instituted by a fiduciary of any Material Plan against the Company or
any member of its Controlled Group to enforce Section 515 or 4219(c)(5) of ERISA
and such proceeding shall not have been dismissed within thirty (30) days
thereafter; or a condition shall exist by reason of which the PBGC would be
entitled to obtain a decree adjudicating that any Material Plan must be
terminated; or
(i)    dissolution or termination of the existence of (i) the Company or (ii) to
the extent not otherwise permitted by Section 7.9 hereof and in any event
subject to Section 8.5 hereof, any Subsidiary; or
(j)    the Company or (subject to Section 8.5 hereof) any Subsidiary shall (i)
have entered involuntarily against it an order for relief under the United
States Bankruptcy Code, as amended, (ii) not pay, or admit in writing its
inability to pay, its debts generally as they become due, (iii) make an
assignment for the benefit of creditors, (iv) apply for, seek, consent to, or
acquiesce in, the appointment of a receiver, custodian, trustee, examiner,
liquidator or similar official for it or any substantial part of its Property,
(v) institute any proceeding seeking to have entered against it an order for
relief under the United States Bankruptcy Code, as amended, to adjudicate it
insolvent, or seeking dissolution, winding up, liquidation, reorganization,
arrangement, adjustment or composition of it or its debts under any law relating
to bankruptcy, insolvency or reorganization or relief of debtors or fail to file
an answer or other pleading denying the material allegations of any such
proceeding filed


‑45‑

--------------------------------------------------------------------------------





against it, or (vi) fail to contest in good faith any appointment or proceeding
described in Section 8.1(k) hereof; or
(k)    a custodian, receiver, trustee, examiner, liquidator or similar official
shall be appointed for the Company or (subject to Section 8.5 hereof) any
Subsidiary or any substantial part of any of their Property, or a proceeding
described in Section 8.1(j)(v) shall be instituted against the Company or
(subject to Section 8.5 hereof) any Subsidiary, and such appointment continues
undischarged or such proceeding continues undismissed or unstayed for a period
of sixty (60) days.
Section 8.2.    Non‑Bankruptcy Defaults. When any Event of Default described in
subsection (a) through (i), both inclusive, of Section 8.1 has occurred and is
continuing, the Bank may, by notice to the Company, take one or more of the
following actions:
(a)    terminate the obligation of the Bank to extend any further credit
hereunder on the date (which may be the date thereof) stated in such notice;
(b)    declare the principal of and the accrued interest on the Note to be
forthwith due and payable and thereupon the Note, including both principal and
interest and all fees, charges and other Obligations payable hereunder, shall be
and become immediately due and payable without further demand, presentment,
protest or notice of any kind; and
(c)    enforce any and all rights and remedies available to it under the Loan
Documents or applicable law.
Section 8.3.    Bankruptcy Defaults. When any Event of Default described in
subsection (j) or (k) of Section 8.1 has occurred and is continuing, then the
Note, including both principal and interest, and all fees, charges and other
Obligations payable hereunder, shall immediately become due and payable without
presentment, demand, protest or notice of any kind, and the obligation of the
Bank to extend further credit pursuant to any of the terms hereof shall
immediately terminate. In addition, the Bank may exercise any and all remedies
available to it under the Loan Documents or applicable law.
Section 8.4.    Collateral for Undrawn Letters of Credit. When any Event of
Default, other than an Event of Default described in subsection (j) or (k) of
Section 8.1, has occurred and is continuing, the Company shall, upon demand of
the Bank, and when any Event of Default described in subsection (j) or (k) of
Section 8.1 has occurred the Company shall, without notice or demand from the
Bank, immediately pay to the Bank the full amount of each Letter of Credit then
outstanding, the Company agreeing to immediately make such payment and
acknowledging and agreeing that the Bank would not have an adequate remedy at
law for failure of the Company to honor any such


‑46‑

--------------------------------------------------------------------------------





demand and that the Bank shall have the right to require the Company to
specifically perform such undertaking whether or not any draws have been made
under any such Letters of Credits.
Section 8.5.    Defaults of Insignificant Subsidiaries. Notwithstanding anything
in this Agreement to the contrary, any event or occurrence of a type described
in subsections (f), (g), (i), (j) or (k) of Section 8.1 hereof which occurs with
respect to any Insignificant Subsidiary (collectively, “Subsidiary Defaults”)
shall not constitute an Event of Default under Section 8.1 hereof unless and
until either (x) the Aggregate Cumulative Amount of Net Income attributable to
Insignificant Subsidiaries which were the subject of Subsidiary Defaults on or
at any time after the date hereof exceeds 15% of Net Income for the most
recently completed fiscal year of the Company or (y) the Aggregate Cumulative
Amount of Consolidated Total Assets attributable to such Insignificant
Subsidiaries exceeds 15% of Consolidated Total Assets as of the close of the
most recently completed fiscal year of the Company.
SECTION 9.
THE GUARANTEES.

Section 9.1.    The Guarantees. To induce the Bank to provide the credits
described herein and in consideration of benefits expected to accrue to each
Guarantor by reason of the commitments and for other good and valuable
consideration, receipt of which is hereby acknowledged, each Guarantor hereby
unconditionally and irrevocably guarantees jointly and severally to the Bank,
and each other holder of any Obligations, the due and punctual payment of all
present and future Obligations, including, but not limited to, the due and
punctual payment of principal of and interest on the Note, the due and punctual
payment of all obligations owing under the Applications, and the due and
punctual payment of all other Obligations now or hereafter owed by the Company
under the Loan Documents as and when the same shall become due and payable,
whether at stated maturity, by acceleration or otherwise, according to the terms
hereof and thereof; provided, however, that, with respect to any Guarantor,
Obligations consisting of Hedging Liability guaranteed by such Guarantor shall
exclude all Excluded Swap Obligations.. In case of failure by the Company
punctually to pay any indebtedness or other Obligations guaranteed hereby, each
Guarantor hereby unconditionally agrees jointly and severally to make such
payment or to cause such payment to be made punctually as and when the same
shall become due and payable, whether at stated maturity, by acceleration or
otherwise, and as if such payment were made by the Company.
Section 9.2.    Guarantee Unconditional. The obligations of each Guarantor as a
guarantor under this Section 9 shall be unconditional and absolute and, without
limiting the generality of the foregoing, shall not be released, discharged or
otherwise affected by:


‑47‑

--------------------------------------------------------------------------------





(a)    any extension, renewal, settlement, compromise, waiver or release in
respect of any obligation of the Company or of any other Guarantor under this
Agreement or any other Loan Document or by operation of law or otherwise;
(b)    any modification or amendment of or supplement to this Agreement or any
other Loan Document;
(c)    any change in the corporate existence, structure or ownership of, or any
insolvency, bankruptcy, reorganization or other similar proceeding affecting,
the Company, any other Guarantor, or any of their respective assets, or any
resulting release or discharge of any obligation of the Company or of any other
Guarantor contained in any Loan Document;
(d)    the existence of any claim, set‑off or other rights which the Guarantor
may have at any time against the Bank or any other Person, whether or not
arising in connection herewith;
(e)    any failure to assert, or any assertion of, any claim or demand or any
exercise of, or failure to exercise, any rights or remedies against the Company,
any other Guarantor or any other Person or Property;
(f)    any application of any sums by whomsoever paid or howsoever realized to
any obligation of the Company, regardless of what obligations of the Company
remain unpaid;
(g)    any invalidity or unenforceability relating to or against the Company or
any other Guarantor for any reason of this Agreement or of any other Loan
Document or any provision of applicable law or regulation purporting to prohibit
the payment by the Company or any other Guarantor of the principal of or
interest on the Note or any other amount payable by it under the Loan Documents;
or
(h)    any other act or omission to act or delay of any kind by the Bank or any
other Person or any other circumstance whatsoever that might, but for the
provisions of this paragraph, constitute a legal or equitable discharge of the
obligations of the Guarantor under this Section 9.
Section 9.3.    Discharge Only Upon Payment in Full; Reinstatement in Certain
Circumstances. Each Guarantor’s obligations under this Section 9 shall remain in
full force and effect until the commitments are terminated and the principal of
and interest on the Note and all other amounts payable by the Company under this
Agreement and all other Loan Documents shall have been paid in full. If at any
time any payment of the principal of or interest on any Note or any


‑48‑

--------------------------------------------------------------------------------





other amount payable by the Company under the Loan Documents is rescinded or
must be otherwise restored or returned upon the insolvency, bankruptcy or
reorganization of the Company or of a Guarantor, or otherwise, each Guarantor’s
obligations under this Section 9 with respect to such payment shall be
reinstated at such time as though such payment had become due but had not been
made at such time.
Section 9.4.    Subrogation. Each Guarantor agrees it will not exercise any
rights which it may acquire by way of subrogation by any payment made hereunder,
or otherwise, until all the Obligations under the Loan Documents shall have been
paid in full subsequent to the termination of the Revolving Credit Commitment
and expiration of all Letters of Credit. If any amount shall be paid to a
Guarantor on account of such subrogation rights at any time prior to the later
of (x) the payment in full of the Obligations under the Loan Documents and all
other amounts payable by the Company hereunder and the other Loan Documents and
(y) the termination of the Revolving Credit Commitment and expiration of all
Letters of Credit, such amount shall be held in trust for the benefit of the
Bank (and their Affiliates) and shall forthwith be paid to the Bank (and their
Affiliates) or be credited and applied upon the Obligations under the Loan
Documents, whether matured or unmatured, in accordance with the terms of this
Agreement.
Section 9.5.    Waivers. Each Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest and any notice not provided for herein, as well as
any requirement that at any time any action be taken by the Bank or any other
Person against the Company, another Guarantor or any other Person.
Section 9.6.    Limit on Recovery. Notwithstanding any other provision hereof,
the right to recovery of the holders of the Obligations against each Guarantor
under this Section 9 shall not exceed $1.00 less than the lowest amount which
would render such Guarantor’s obligations hereunder void or voidable under
applicable law, including without limitation fraudulent conveyance law.
Section 9.7.    Stay of Acceleration. If acceleration of the time for payment of
any amount payable by the Company under this Agreement or any other Loan
Document is stayed upon the insolvency, bankruptcy or reorganization of the
Company, all such amounts otherwise subject to acceleration under the terms of
this Agreement or the other Loan Documents shall nonetheless be payable jointly
and severally by the Guarantors hereunder forthwith on demand by the Bank.
Section 9.8.    Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support as may be needed from time to time by the Company
and each other Guarantor to honor all of its obligations under this Guaranty in
respect of Swap Obligations (provided, however, that each


‑49‑

--------------------------------------------------------------------------------





Qualified ECP Guarantor shall only be liable under this Section for the maximum
amount of such liability that can be hereby incurred without rendering its
obligations under this Section, or otherwise under this Guaranty, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations of each Qualified ECP Guarantor under
this Section shall remain in full force and effect until discharged in
accordance with Section 9.3. Each Qualified ECP Guarantor intends that this
Section constitute, and this Section shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of the Company and each other
Guarantor for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.
SECTION 10.
MISCELLANEOUS.

Section 10.1.    Holidays. If any payment hereunder becomes due and payable on a
day which is not a Business Day, the due date of such payment shall be extended
to the next succeeding Business Day on which date such payment shall be due and
payable. In the case of any payment of principal falling due on a day which is
not a Business Day, interest on such principal amount shall continue to accrue
during such extension at the rate per annum then in effect, which accrued amount
shall be due and payable on the next scheduled date for the payment of interest.
Section 10.2.    No Waiver, Cumulative Remedies. No delay or failure on the part
of the Bank or on the part of the holder of the Obligations in the exercise of
any power or right shall operate as a waiver thereof or as an acquiescence in
any default, nor shall any single or partial exercise of any power or right
preclude any other or further exercise thereof or the exercise of any other
power or right. The rights and remedies hereunder of the Bank and of the holder
of the Obligations are cumulative to, and not exclusive of, any rights or
remedies which any of them would otherwise have.
Section 10.3.    Amendments, Etc. No amendment, modification, termination or
waiver of any provision of this Agreement or of any other Loan Document, nor
consent to any departure by the Company therefrom, shall in any event be
effective unless the same shall be in writing and signed by the Bank and the
Company. No notice to or demand on the Company in any case shall entitle the
Company to any other or further notice or demand in similar or other
circumstances.
Section 10.4.    Costs and Expenses. The Company agrees to pay on demand the
costs and expenses of the Bank incurred in connection with the negotiation,
preparation, execution and delivery of this Agreement and the other Loan
Documents and the other instruments and documents to be delivered thereunder,
and in connection with the transactions contemplated hereby or thereby, and in
connection with any consents hereunder and any waivers or amendments hereto or
thereto, including the fees and expenses of counsel for the Bank, with respect
to all of the foregoing (whether or not the transactions contemplated hereby are
consummated). The Company further agrees to


‑50‑

--------------------------------------------------------------------------------





pay to the Bank or any other holder of the Obligations all costs and expenses
(including court costs and attorneys’ fees), if any, incurred or paid by the
Bank or any other holder of the Obligations in connection with any Default or
Event of Default or in connection with the enforcement of this Agreement or any
other Loan Document or any other instrument or document delivered thereunder
(including, without limitation, all such costs and expenses incurred in
connection with any proceeding under the United States Bankruptcy Code involving
the Company or any Guarantor). The Company further agrees to indemnify the Bank,
and any security trustee, and their respective directors, officers and
employees, against all losses, claims, damages, penalties, judgments,
liabilities and expenses (including, without limitation, all expenses of
litigation or preparation therefor, whether or not the indemnified person is a
party thereto) which any of them may pay or incur arising out of or relating to
any Loan Document or any of the transactions contemplated thereby or the direct
or indirect application or proposed application of the proceeds of any extension
of credit made available hereunder, other than those which arise from a material
breach of this Agreement by the party claiming indemnification or the gross
negligence or willful misconduct of the party claiming indemnification. The
Company, upon demand by the Bank at any time, shall reimburse the Bank for any
legal or other expenses incurred in connection with investigating or defending
against any of the foregoing except if the same is directly due to a material
breach of this Agreement by the party to be indemnified or the gross negligence
or willful misconduct of the party to be indemnified. The obligations of the
Company under this Section shall survive the termination of this Agreement.
Section 10.5.    Documentary Taxes. The Company agrees to pay on demand any
documentary, stamp or similar taxes payable in respect of this Agreement or any
other Loan Document, including interest and penalties, in the event any such
taxes are assessed, irrespective of when such assessment is made and whether or
not any credit is then in use or available hereunder.
Section 10.6.    Survival of Representations. All representations and warranties
made herein or in any of the other Loan Documents or in certificates given
pursuant hereto or thereto shall survive the execution and delivery of this
Agreement and the other Loan Documents, and shall continue in full force and
effect with respect to the date as of which they were made as long as any credit
is in use or available hereunder.
Section 10.7.    Survival of Indemnities. All indemnities and other provisions
relative to reimbursement to the Bank of amounts sufficient to protect the yield
of the Bank with respect to the Loans, including, but not limited to, Sections
2.6 and 2.7 hereof, shall survive the termination of this Agreement and the
payment of the Note.
Section 10.8.    Notices. Except as otherwise specified herein, all notices
hereunder shall be in writing (including cable, telecopy or telex) and shall be
given to the relevant party at its address,


‑51‑

--------------------------------------------------------------------------------





telecopier number or telex number set forth below, or such other address,
telecopier number or telex number as such party may hereafter specify by notice
to the other given by courier, by United States certified or registered mail, by
telecopy or by other telecommunication device capable of creating a written
record of such notice and its receipt. Notices hereunder shall be addressed:
to the Company at:
Oil‑Dri Corporation of America
410 North Michigan Avenue, Suite 400
Chicago, Illinois 60611
Attention: Jeffrey Libert,
Vice President of Finance
Telephone: (312) 706-3239
Telecopy: (312) 706-1239
to the Bank at:
BMO Harris Bank N.A.
111 West Monroe Street
Chicago, IL 60603
Attention: Michael LeongSean Lightner
Telephone: (312) 461‑24324690
Telecopy: (312) 293461-50686190

Each such notice, request or other communication shall be effective (i) if given
by telecopier, when such telecopy is transmitted to the telecopier number
specified in this Section and a confirmation of such telecopy has been received
by the sender, (ii) if given by telex, when such telex is transmitted to the
telex number specified in this Section and the answer back is received by
sender, (iii) if given by mail, five (5) days after such communication is
deposited in the mail, certified or registered with return receipt requested,
addressed as aforesaid or (iv) if given by any other means, when delivered at
the addresses specified in this Section; provided that any notice given pursuant
to Section 1 or Section 2 hereof shall be effective only upon receipt.
Section 10.9.    Construction. The parties hereto acknowledge and agree that
this Agreement and the other Loan Documents shall not be construed more
favorably in favor of one than the other based upon which party drafted the
same, it being acknowledged that all parties hereto contributed substantially to
the negotiation of this Agreement and the other Loan Documents.
Section 10.10.    Headings. Section headings used in this Agreement are for
convenience of reference only and are not a part of this Agreement for any other
purpose.
Section 10.11.    Severability of Provisions. Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.
Section 10.12.    Counterparts. This Agreement may be executed in any number of
counterparts, and by different parties hereto on separate counterpart signature
pages, and all such counterparts taken together shall be deemed to constitute
one and the same instrument.


‑52‑

--------------------------------------------------------------------------------





Section 10.13.    Binding Nature, Governing Law, Etc. This Agreement shall be
binding upon the Company and the Guarantors, and their successors and assigns,
and shall inure to the benefit of the Bank and the benefit of its successors and
assigns, including any subsequent holder of the Obligations. The Company may not
assign its rights hereunder without the written consent of the Bank. This
Agreement constitutes the entire understanding of the parties with respect to
the subject matter hereof and any prior agreements, whether written or oral,
with respect thereto are superseded hereby. THIS AGREEMENT AND THE RIGHTS AND
DUTIES OF THE PARTIES HERETO SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE INTERNAL LAWS OF THE STATE OF ILLINOIS WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAWS.
Section 10.14.    Submission to Jurisdiction; Waiver of Jury Trial. The Company
and the Guarantors each hereby submits to the nonexclusive jurisdiction of the
United States District Court for the Northern District of Illinois and of any
Illinois State court sitting in the City of Chicago for purposes of all legal
proceedings arising out of or relating to this Agreement, the other Loan
Documents or the transactions contemplated hereby or thereby. The Company and
the Guarantors each irrevocably waives, to the fullest extent permitted by law,
any objection which it may now or hereafter have to the laying of the venue of
any such proceeding brought in such a court and any claim that any such
proceeding brought in such a court has been brought in an inconvenient forum.
THE COMPANY, THE GUARANTORS, AND THE BANK HEREBY IRREVOCABLY WAIVE ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO ANY
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY.
Section 10.15.    Patriot Act. Bank hereby notifies the Company that pursuant to
the requirements of the Patriot Act, it is required to obtain, verify, and
record information that identifies the Company, which information includes the
name and address of the Company and other information that will allow the Bank
to identify the Company in accordance with the Patriot Act.
[SIGNATURE PAGE TO FOLLOW]


‑53‑

--------------------------------------------------------------------------------





Upon your acceptance hereof in the manner hereinafter set forth, this Agreement
shall constitute a contract between us for the uses and purposes hereinabove set
forth.
Dated as of this 27th day of January, 2006.     
“COMPANY”
OIL‑DRI CORPORATION OF AMERICA
By    
Name    
Title    
“GUARANTORS”
OIL‑DRI CORPORATION OF GEORGIA
By    
Name    
Title    
OIL‑DRI PRODUCTION COMPANY
By    
Name    
Title    
OIL‑DRI CORPORATION OF NEVADA
By    
Name    
Title    


‑54‑

--------------------------------------------------------------------------------







MOUNDS PRODUCTION COMPANY, LLC
BY MOUNDS MANAGEMENT, INC., ITS MANAGING MEMBER
By    
Name    
Title    
MOUNDS MANAGEMENT, INC.
By    
Name    
Title    
BLUE MOUNTAIN PRODUCTION COMPANY
By    
Name    
Title    
TAFT PRODUCTION COMPANY
By    
Name    
Title    
Accepted and agreed to at Chicago, Illinois, as of the day and year last above
written.


‑55‑

--------------------------------------------------------------------------------





BMO HARRIS BANK N.A.
By    
Name    
Title    






‑56‑

--------------------------------------------------------------------------------






EXHIBIT A
OIL‑DRI CORPORATION OF AMERICA
REVOLVING NOTE
Chicago, Illinois
$25,000,000.00    December 4, 201445,000,000.00 January 31, 2019
On the Termination Date, for value received, the undersigned, Oil‑Dri
Corporation of America, a Delaware corporation (the “Company”), hereby promises
to pay to the order of BMO Harris Bank N.A. (the “Bank”) at its main office at
111 West Monroe Street, Chicago, Illinois, the principal sum of Twenty
Forty-Five Million and no/100 Dollars ($25,000,00045,000,000), or (ii) such
lesser amount as may at the time of the maturity hereof, whether by acceleration
or otherwise, be the aggregate unpaid principal amount of all Loans owing from
the Company to the Bank under the Revolving Credit provided for in the Credit
Agreement hereinafter mentioned.
This Note evidences Loans made or to be made to the Company by the Bank under
the Revolving Credit provided for under that certain Credit Agreement dated as
of January 27, 2006, betweenamong the Company, the Guarantors party thereto, and
the Bank (said Credit Agreement, as the same may be amended, modified or
restated from time to time, being referred to herein as the “Credit Agreement”);
and the Company hereby promises to pay interest at the office described above on
such Loans evidenced hereby at the rates and at the times and in the manner
specified therefor in the Credit Agreement.
This Note is issued by the Company under the terms and provisions of the Credit
Agreement, and this Note and the holder hereof are entitled to all of the
benefits provided for thereby or referred to therein, to which reference is
hereby made for a statement thereof. This Note may be declared to be, or be and
become, due prior to its expressed maturity and voluntary prepayments may be
made hereon, all in the events, on the terms and with the effects provided in
the Credit Agreement. All capitalized terms used herein without definition shall
have the same meanings herein as such terms are defined in the Credit Agreement.
This Note issued on the date hereof is issued in replacement of and substitution
for, but not in novation of, the Revolving Note issued on January 27,
2006,December 4, 2014, in favor of the Bank (the “Replaced Note”), and the Loans
evidenced by the Replaced Note are continuing and are evidenced by this Note.
[SIGNATURE PAGE TO FOLLOW]







--------------------------------------------------------------------------------






The Company hereby promises to pay all costs and expenses (including reasonable
attorneys’ fees) suffered or incurred by the holder hereof in collecting this
Note or enforcing any rights in any collateral therefor. The Company hereby
waives presentment for payment and demand. THIS NOTE SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE INTERNAL LAWS OF THE STATE OF ILLINOIS
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.
OIL‑DRI CORPORATION OF AMERICA
By        
Name:    DanielSusan TM. SmithKreh
Title:    Vice President, Chief Financial Officer









--------------------------------------------------------------------------------






EXHIBIT B
COMPLIANCE CERTIFICATE
This Compliance Certificate is furnished to BMO Harris Bank N.A. (the “Bank”)
pursuant to that certain Credit Agreement dated as of January 27, 2006, by and
betweenamong Oil‑Dri Corporation of America (the “Company”), the Guarantors
party thereto, and the Bank (as amended, restated, supplemented or otherwise
modified, the “Credit Agreement”). Unless otherwise defined herein, the terms
used in this Compliance Certificate have the meanings ascribed thereto in the
Credit Agreement.
THE UNDERSIGNED HEREBY CERTIFIES THAT:
1.     I am the duly elected _____________________________________ of the
Company;
2.    I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Company and its Subsidiaries during the accounting period
covered by the attached financial statements;
3.    The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or the occurrence of any event
which constitutes a Default or Event of Default during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Certificate, except as set forth below;
4.    The financial statements required by Section 7.5 of the Credit Agreement
and being furnished to you concurrently with this certificate are, to the best
of my knowledge, true, correct and complete as of the dates and for the periods
covered thereby; and
5.    The Attachment hereto sets forth financial data and computations
evidencing the Company’s compliance with certain covenants of the Credit
Agreement, all of which data and computations are, to the best of my knowledge,
true, complete and correct and have been made in accordance with the relevant
Sections of the Credit Agreement.
Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Company has taken, is taking, or proposes to
take with respect to each such condition or event:
        
        





--------------------------------------------------------------------------------





        
        
The foregoing certifications, together with the computations set forth in the
Attachment hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this _________ day of
__________________ 20___.
    
, ______________
(Type or Print Name)    (Title)




‑2‑

--------------------------------------------------------------------------------






ATTACHMENT TO COMPLIANCE CERTIFICATE
OIL‑DRI CORPORATION OF AMERICA
Compliance Calculations for Credit Agreement
Dated as of January 27, 2006
Calculations as of _____________, 20___



--------------------------------------------------------------------------------

A.
CONSOLIDATED DEBT RATIO (SECTION 7.17(A))

1.
Consolidated Debt as defined    _____________

2.
Net Worth    _____________

3.
Ratio of Line A1 to A2
(“Consolidated Debt Ratio”)    ______ to 1.0

4.
As listed in Section 7.17(b), for the date of this Certificate, the Consolidated
Debt Ratio shall be less than     0.55 to 1.0

5.    Company is in compliance?
(Circle yes or no)     Yes/No
B.    FIXED CHARGE COVERAGE RATIO (SECTION 7.17(B))
1.
Net Income    _____________

2.    
(a)
Interest Expense        

(b)
Federal, state, and local taxes        

(c)
Lease and rental expense        

3.
Sum of Lines 1, 2(a), (b) and (c)     _____________






--------------------------------------------------------------------------------





4.
Interest Income    _____________

5.
Gains on sales of fixed assets    _____________

6.
Sum of Lines 4 and 5    _____________

7.
Line 3 minus Line 6
(“Consolidated EBITR”)    _____________

8.
Sum of Line 2(a) and 2(c)    _____________

9.
Line 8 minus line 4

(“Consolidated Fixed Charges”)    _____________
10.
Ratio of Line 7 to Line 9    _____________

11.
As listed in Section 7.17(c), for the date of this Certificate, the Line 10
ratio shall not be greater than    1.50:1

12.    Company is in compliance?
(Circle Yes or No)     Yes/No







EXHIBIT C
GUARANTY AGREEMENT
__________, 20___
BMO Harris Bank N.A.
111 West Monroe Street
Chicago, Illinois 60603
Ladies and Gentlemen:
Reference is made to the Credit Agreement, dated as of January 27, 2006 (as
amended, restated, supplemented or otherwise modified, the “Credit Agreement”)
betweenamong Oil‑Dri Corporation of America and(the “Company”), the Guarantors
party thereto, and BMO Harris Bank N.A (the “Bank”). Capitalized terms used and
not defined herein have the meanings assigned to them in the Credit Agreement.
The undersigned, [name of Subsidiary Guarantor], a [jurisdiction of
incorporation or organization] hereby elects to be a “Guarantor” for all
purposes of the Credit Agreement, effective from the date hereof. The
undersigned confirms that the representations and warranties set forth in
Section 5 of the Credit Agreement are true and correct as to the undersigned as
of the date hereof and the undersigned shall comply with each of the covenants
set forth in Section 7 of the Credit Agreement applicable to it.
Without limiting the generality of the foregoing, the undersigned hereby agrees
to perform all the obligations of a Guarantor under, and to be bound as a
Guarantor in all respects by the terms of, the Credit Agreement, including
without limitation Section 9 thereof, to the same extent and with the same force
and effect as if the undersigned were a signatory party thereto.
The undersigned acknowledges that this Agreement shall be effective upon its
execution and delivery by the undersigned to the Bank, and it shall not be
necessary for the Bank, or any of its Affiliates entitled to the benefits
hereof, to execute this Agreement or any other acceptance hereof. This Agreement
shall be construed in accordance with and governed by the internal laws of the
State of Illinois.
Very truly yours,
[NAME OF GUARANTOR]
By    
Name    
Title    



SCHEDULE 1.3
PRESENT LETTERS OF CREDIT
Issue Date
L/C
Number
Type
Face
Amount
Beneficiary
August 1,6, 20032008
HACH19762225229OS
Special Purpose
$ 790,000.00915,946.33
Federal Ins. Co (Chubb)Georgia Environmental Protection
August 31,21, 20052013
HACH109891413658OS
StandbySpecial Purpose
$   2,700.00320,000.00
National Bank of EgyptLiberty Mutual Insurance Company
January 13, 2016November 28, 2018
HACH117956577116OS
Standby
$   3,197.25329,307.00
Egyptian National BankBariven S.A.
January 13, 2006
HACH17722OS
Standby
$
4,110.75
 
Bank of Alexandria
January 13, 2006
HACH117721OS
Standby
$
2,283.75
 
Commercial International Bank
January 13, 2006
HACH117723OS
Standby
$
913.50
 
National Bank of Egypt
January 19, 2006
HACH119059OS
Standby
$
913.50
 
Banque Misr








SCHEDULE 5.2
SUBSIDIARIES
Name
Jurisdiction of Organization
PERCENTAGE
OWNERSHIP
Type
Oil‑Dri Corporation of Georgia
Georgia
100%
Significant
Oil‑Dri Production Company
Mississippi
100%
Insignificant
Mounds Management, Inc. (formerly known as Oil‑Dri Transportation Co.)
Delaware
100%
Insignificant
Oil‑Dri (U.K.) Limited
United Kingdom
100%
Insignificant
Amlan International
Nevada
100%
Insignificant
ODC Acquisition Corp.
Illinois
100%
Insignificant; Inactive
Oil‑Dri SARL
Switzerland
100%
Insignificant
Oil‑Dri Canada ULC
Vancouver, British Columbia
100%
(by Oil‑Dri SARL)
Insignificant
Blue Mountain Production Company
Mississippi
100%
(by Oil‑Dri Canada ULC)
Insignificant
Mounds Production Company, LLC
Illinois
75% (by Mounds Management, Inc.) and 25% (by Blue Mountain Production Company)
Significant
Taft Production Company
Delaware
100%
Insignificant
Amlan Trading (Shenzhen) Company, Ltd.
People’s Republic of China
100%
Insignificant
Agromex Importaciones, S.A. de C.V.
Mexico
52%
Insignificant
PT Amlan Perdagangan Internasional
Jakarta, Indonesia
100%
Insignificant











‑2‑